[rockwellagreement001.jpg]
CERTAIN INFORMATION HAS BEEN EXCLUDED FROM THIS EXHIBIT BECAUSE IT IS NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY
DISCLOSED. [***] INDICATES THAT INFORMATION HAS BEEN REDACTED. SECOND AMENDED
AND RESTATED STRATEGIC ALLIANCE AGREEMENT This Second Amended and Restated
Strategic Alliance Agreement, including the attached Exhibits and Schedules
(together, “Agreement”) is made as of November 14, 2019 (“Effective Date”)
between Rockwell Automation, Inc., with its principal place of business located
at 1201 South 2nd Street, Milwaukee, WI 53204 (“RA”), and PTC Inc., with its
principal place of business located at 121 Seaport Blvd, Boston MA 02210
(“PTC”). RA and PTC may be referred to in this Agreement individually as a
“Party” and together as the “Parties.” To the extent a provision set forth in
the body of this Agreement conflict with a provision set forth in an attached
Exhibit or Schedule, the provision set forth in the body of the Agreement shall
prevail. RECITALS WHEREAS, the Parties originally entered into a Strategic
Alliance Agreement, dated as of June 11, 2018 (such date, the “Original
Effective Date” and such agreement, the “Original Agreement”); WHEREAS, the
Parties entered into an Amended and Restated Strategic Alliance Agreement dated
as of June 19, 2018 (the “Amended and Restated Agreement”) to address their
respective Affiliates in certain applicable situations; WHEREAS, the parties
subsequently entered into amendments to the Amended and Restated Agreement dated
September 10, 2018, February 4, 2019, June 28, 2019, and September 30, 2019
(collectively, the “Amendments”); WHEREAS, the parties wish to enter into this
Second Amended and Restated Alliance Agreement to incorporate the Amendments
into a single document; WHEREAS, RA and PTC entered into a Securities Purchase
Agreement dated June 11, 2018 (“Securities Purchase Agreement”) pursuant to
which, among other things, RA acquired shares of PTC’s common stock; WHEREAS,
PTC is engaged in the business of developing, marketing and selling software
products and services, including the PTC Products; WHEREAS, RA is engaged in the
business of developing, marketing and selling hardware, software and other
products and services, including the RA Products; WHEREAS, the Parties desire to
cooperate to facilitate interoperability of certain products of each Party that
will be marketed and licensed as combined offerings to customers as a co-
branded offering under a jointly-owned Combined Offering Brand; and WHEREAS,
each Party desires to authorize the other Party and/or its resellers to resell
certain products and services of licensor Party to end user customers.



--------------------------------------------------------------------------------



 
[rockwellagreement002.jpg]
NOW, THEREFORE, in consideration of the foregoing, and in reliance on the mutual
agreements contained herein, the Parties agree as follows: AGREEMENT 1.
Definitions. In addition to terms defined on first use in this Agreement and the
terms defined in the OEM Agreement and the Reseller Agreement, the terms set
forth in this Section 1 (Definitions) will have the meanings set forth below:
1.1 “Affiliate” means any company or other business entity controlled by,
controlling or under the common control of the applicable Party. For the
purposes of the definition of “Affiliate,” “control” will mean the direct or
indirect power to direct, or cause the direction of, the management and policies
of a company or other business entity, whether through ownership of more than
fifty percent (50%) of the voting interest, by contract, or otherwise (and
“controlling” and “controlled” will be construed accordingly). 1.2 “Change of
Control” means, with respect to a Party: (a) any person, entity or “group” (as
such term is used in Section 13 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”))becomes the “beneficial owner” (as defined in Rule
13d-3 under the Exchange Act), directly or indirectly, of securities of the
Party representing 50% or more of the combined voting power of the Party’s then
outstanding securities; (b) the consummation of any merger, consolidation or
other business combination in which the holders of the Party’s outstanding
voting power immediately prior to such transaction do not own (in substantially
the same proportion as their ownership of such voting power immediately prior to
the transaction, other than changes in proportionality as a result of any
cash/stock election provided under the terms of the definitive agreement
regarding such transaction) a majority of the outstanding voting power of the
resulting or successor entity (or its ultimate parent, if applicable)
immediately upon completion of the transaction; or (c) the sale, transfer,
conveyance or other disposition of all or substantially all of the assets of the
Party on a consolidated basis to an unrelated person, entity or group. 1.3
“Combined Offering” is defined in the OEM Agreement. 1.4 “Combined Offering
Brand” is defined in Section 4.1. 1.5 “Confidential Information” means any
information or data, regardless of whether it is in tangible form, disclosed by
either Party or its Affiliates (collectively, the “Disclosing Party”) to the
other Party or its Affiliates (collectively, the “Receiving Party”) in the
performance of this Agreement that the Disclosing Party has either marked as
confidential or proprietary, or has identified in writing as confidential or
proprietary within thirty (30) days of disclosure to the Receiving Party;
provided, however, that reports and/or information related to or regarding a
Disclosing Party’s business plans, strategies, technology, customers,
prospective customers, billing records, and products or services will be deemed
Confidential Information of the Disclosing Party even if not so marked or
identified, unless such information is the subject of any of the exceptions set
forth in the following sentence. Further, the terms of this Agreement will
constitute the Confidential Information of both Parties. Information will not be
deemed Confidential 2



--------------------------------------------------------------------------------



 
[rockwellagreement003.jpg]
Information hereunder if such information: (a) is known to the Receiving Party
prior to receipt from the Disclosing Party directly or indirectly from a source
other than one having an obligation of confidentiality to the Disclosing Party;
(b) becomes known (independently of disclosure by the Disclosing Party) to the
Receiving Party directly or indirectly from a source other than one having an
obligation of confidentiality to the Disclosing Party; (c) becomes publicly
known or otherwise ceases to be secret or confidential, except through a breach
of this Agreement by the Receiving Party; or (d) is independently developed by
the Receiving Party without reference to or use of the Disclosing Party’s
Confidential Information. 1.6 "Co-Sell Alliance Accounts" means all accounts
listed in Exhibit B-1 and B-2 to this Agreement. For the avoidance of doubt,
Co-Sell Alliance Accounts are a category of accounts in addition to the
Exclusive Territory and not subject to the Opportunity Registration Process set
forth in section 5.9 and Item 4 of Exhibit B. 1.7 “Customers” means customers
who acquire Products, including any Combined Offering, for their internal use
and not for redistribution, remarketing, time-sharing, or service bureau use.
1.8 “Customer License Agreement” is defined in the OEM Agreement. 1.9
“Disclosing Party” is defined in the definition of Confidential Information.
1.10 “Documentation” means the end user documentation that is part of or
distributed with the applicable Products. 1.11 “Error” means any failure,
omission, or defect in a Product that prevents it from performing in material
conformity to any applicable Documentation. 1.12 “Factory SCO” means any
connected operations use case related to increasing productivity, reducing
operational risk, increasing system interoperability, and/or increasing
efficiency by entities that are in the primary business of manufacturing and/or
production output as well as vertical industries or sectors. Vertical industries
or sectors include all companies that engage in discrete, hybrid or continuous
manufacturing or production activities (including assembly), such as those
activities by companies within the industries listed in Exhibit B, as well as
government agencies where manufacturing or production occurs with the types of
use cases described above (e.g., U.S. Armed Forces manufacturing sites). For the
avoidance of doubt, “Factory SCO” will include supply chain, transportation and
warehousing, utilities (e.g., water & wastewater treatment operations, power
generation and gas distribution), industrial facilities, energy management and
related activities, but will exclude (a) “smart cities” and (b) factory
equipment manufacturers who build IoT or Augmented Reality into the machines
that they sell to factories. 1.13 “Factory SCP” means any connected product
produced by machine builders or machine building divisions of end user
customers, including factory equipment manufacturers who build IoT or Augmented
Reality into the machines that they sell to factories, as well as vertical
industries or sectors. Vertical industries or sectors include all companies that
engage in discrete, hybrid or continuous manufacturing or production activities
(including assembly), such as those activities by companies within the
industries listed in Exhibit B, as well as government agencies 3



--------------------------------------------------------------------------------



 
[rockwellagreement004.jpg]
where manufacturing or production occurs with the types of use cases described
above (e.g., U.S. Armed Forces manufacturing sites). For the avoidance of doubt,
“Factory SCP” will include supply chain, transportation and warehousing,
utilities (e.g., water & wastewater treatment operations, power generation and
gas distribution), industrial facilities, energy management and related
activities, but will exclude “smart cities.” 1.14 “Financial Commitments” is
defined in Section 8. 1.15 “Governance Team” is defined in Section 2. 1.16
"Joint Sales" means the Parties shall jointly pursue the sale of applicable RA
Products, the Combined Offering, and PTC Products to the applicable Co-Sell
Alliance Accounts solely for Factory SCO use cases in the Territory, upon the
terms as set forth in this Agreement. 1.17 “Marks” means, collectively, the PTC
Marks and the RA Marks. 1.18 “OEM Agreement” means the terms and conditions
attached as Exhibit C. 1.19 "Permanent Co-Sell Alliance Accounts" means the
Accounts listed in Exhibit B- 2. 1.20 “Product(s)” means, collectively, the PTC
Products and the RA Products. 1.21 “PTC Marks” means the PTC trademarks on which
the Governance Team agree from time to time. 1.22 “PTC Product(s)” means the
software (including Distributable Software and Development Tools) set forth on
Exhibit A under the heading “PTC Products” and Updates thereto, in each case in
object code form only. 1.23 “PTC Restricted Companies” means the companies
listed on Exhibit B under the heading “PTC Restricted Companies.” 1.24 “RA
Marks” means the RA trademarks on which the Governance Team agree from time to
time. 1.25 “RA Restricted Companies” means the companies listed on Exhibit B
under the heading “RA Restricted Companies”. 1.26 “RA Product(s)” means the
software (including Distributable Software and Development Tools) set forth on
Exhibit A under the heading “RA Products,” and Updates thereto, in each case in
object code form only. 1.27 “Receiving Party” is defined in the definition of
Confidential Information. 1.28 “Reseller Agreement” means the terms and
conditions attached as Exhibit D. 1.29 “Sales Enablement” means the use of a
Product for purposes that do not directly produce licensing revenue for the
applicable Party, including, but not limited to, demonstrations, 4



--------------------------------------------------------------------------------



 
[rockwellagreement005.jpg]
non-production customer evaluation (which shall not exceed three (3) months in
the aggregate), benchmarking, development, testing, copies and back up,
maintenance (including the provision of updates and releases), customer support
and training. 1.30 "Temporary Co-Sell Alliance Accounts" means the Accounts
listed in Exhibit B-1. 1.31 “Updates” means all new releases, Error corrections
and hot fixes made generally available by a Party or its Affiliates to its
customers and users pursuant to its standard support and maintenance services,
and provided to the other Party for use under this Agreement, excluding any new
product or feature that is separately priced and licensed. 2. Governance. The
parties agree to maintain an executive steering committee for their
collaboration under this Agreement (the “Governance Team”). 2.1 Composition. The
Governance Team will be made up of at least one executive from each Party, at
least one business liaison from each Party and at least one technical
representative from each Party (provided that the total number of
representatives from each Party will be the same), and will work together to
formalize such collaboration through appropriate procedures and communications
and to manage the implementation and execution of such collaboration. The
Governance Team will operate by consensus, and the members will attempt to reach
agreement on all matters related to the Integration. As of the Original
Effective Date, the Parties’ Governance Team members are identified on Exhibit
B. 2.2 Replacement. Replacement of a Party’s Governance Team member will be
subject to unanimous agreement of the Governance Team, which will not be
unreasonably withheld; provided, however, that either Party may unilaterally
replace either of its Governance Team members with an individual who is also
assuming or has assumed the replaced member’s executive position within PTC or
RA, as the case may be. 2.3 Meetings. The Governance Team will meet at least
once each calendar quarter and after each meeting will publish a report for
interested constituents within each Party. On at least an annual basis, such
meeting will include a mutual review of Combined Offering sales and usage, and
an assessment of then-current and anticipated market opportunities for the same.
2.4 Disputes. The Governance Team will serve as the Parties’ primary forum for
attempting to resolve disputes concerning this Agreement that cannot be resolved
in the routine course of the Parties’ cooperation. 2.5 Internal Communications.
Each Party will be responsible for its internal communications as needed to stay
apprised of the Governance Team’s decisions and actions. 3. Interoperability.
3.1 Cooperation. (a) Each Party will work cooperatively with the other Party to
achieve interoperability of the PTC Products with the RA Products (such
products, collectively, 5



--------------------------------------------------------------------------------



 
[rockwellagreement006.jpg]
“OEM Products”) including making modifications to its own OEM Products as
necessary to make such OEM Products interoperable with the other Party’s OEM
Products. (b) To that same end, each Party and its Affiliates will provide to
the other Party beta and pre-release versions of the Updates and new versions of
the its Products prior to or at least no later than its makes such beta and
pre-release versions available to any of its other customers. Each Party will
provide the other Party and its Affiliates with all Updates and new releases of
its Products, no later than the first commercial release of such new release or
functionality to ensure coordinated and correlated interoperability between the
Products in any Combined Offering. Neither Party or its Affiliates will be
obligated to adopt a new version or Update of the other Party’s Product on any
particular time-frame, but where the new version or Update includes critical
security fixes, each Party will notify the other Party of the same and the
Parties will coordinate in good faith to determine how to drive adoption of the
same as soon as is reasonably practical. 3.2 Future Product Integrations. The
Parties will collaborate on, and share information with respect to, future
product integrations and/or roadmaps regarding information solutions for the
products and services described in this Agreement. Notwithstanding the
foregoing, upon receipt of a Competition Notice (as defined in Section
5.8(b)(ii)), neither Party or its Affiliates will be required to provide
information with respect to future product integrations and/or roadmaps
regarding such information solutions. 3.3 Cross-Training. Each Party will train
its appropriate employees on the other Party’s Products and related solutions
offerings. 4. Branding; Strategic Relationship Support. 4.1 Combined Offering
Brand; Branding. The Combined Offering Brand will be mutually agreed upon by the
Parties. The Parties will jointly own the Combined Offering Brand, and any costs
or expenses for trademark, domain and other protection, defense or enforcement
activities associated with the Combined Offering Brand will be shared equally by
the Parties. The Combined Offering will be co-branded with the PTC Marks, RA
Marks and Combined Offering Brand, as mutually agreed upon in writing by the
Parties. The Parties and their applicable Affiliates will advertise, market and
promote the Combined Offering under the agreed-upon PTC Marks, RA Marks and the
Combined Offering Brand. Each Party will bear its own costs for marketing the
Combined Offering. Licenses for PTC Product containing the term “Kepware” may
only be sold by RA and its Affiliates under the “ThingWorx Industrial
Connectivity” branding (and not the “Kepware” or “ThingWorx Kepware” branding).
4.2 Designations. (a) PTC will identify RA and certain of its mutually agreed
upon Affiliates as PTC’s premier IoT, analytics and industrial automation
partner and as a preferred system integrator for the Factory SCO use cases and
will feature RA and its applicable Affiliates as such on PTC’s and its
applicable Affiliates’ respective websites and appropriate marketing collateral,
all as mutually agreed upon in writing by the Parties. RA will have the Systems
Integrator rights set forth on Exhibit H. 6



--------------------------------------------------------------------------------



 
[rockwellagreement007.jpg]
(b) RA will identify PTC and certain of its mutually agreed upon Affiliates as
RA’s premier IoT and AR technology partner for the Factory SCO use cases and
will feature PTC and its applicable Affiliates as such on RA’s and its
applicable Affiliates’ respective websites and appropriate marketing collateral,
all as mutually agreed upon in writing by the Parties. 4.3 Self Determination.
Except as expressly set forth in this Agreement, each Party and its Affiliates
may set and determine the manner in which it will promote, market, and advertise
the Combined Offering and the prices that it charges therefor. 4.4 Joint
Marketing and Support. (a) Sales and Marketing Plan. The Parties will
collaborate and maintain a sales and marketing plan that details the planned
joint marketing activities of the Parties. (b) Additional PTC Technologies. If
RA or its Affiliates identifies a bona fide customer need for additional PTC
technologies (such as CAD or PLM), the Parties will collaborate on a
case-by-case basis to develop appropriate distribution or referral arrangements,
including incentives for RA and its Affiliates; for example, when appropriate
and mutually agreed, a credit toward New ACV (as defined in Exhibit E). (c)
Personnel. Each Party will designate appropriate engineering, sales and sales
enablement, and marketing resources and/or spending to support the joint go-to-
market initiatives, all as mutually agreed in the sales and marketing plan
referred to in clause (a) above. (d) Duties. Each Party and its applicable
Affiliates will: (i) employ a competent sales organization with respect to the
Combined Offering and the other Party’s Products and will develop and maintain
sufficient knowledge of the industry, the other Party’s Products, related
support and maintenance services and competitive offerings to be able to
demonstrate the Combined Offering and the other Party’s Products, use its
reasonable efforts to maintain an appropriate level of customer satisfaction
with respect to Combined Offerings and perform its activities hereunder in a
professional and workmanlike manner; (ii) notify the other Party immediately
after becoming aware of any defect in any of the other Party’s Products or of
any Customer problem, claim or threatened claim with respect to any of the other
Party’s Products, and will promptly forward to the other Party all complaints
with respect to any of the other Party’s Products; and (iii) be solely
responsible for, and will use its commercially reasonable efforts in, the
marketing and commercialization of the Combined Offering. 4.5 Publicity. 7



--------------------------------------------------------------------------------



 
[rockwellagreement008.jpg]
(a) General. The Parties will publicize their relationship throughout the Term
in accordance with this Section. Neither Party nor its Affiliates may issue any
press releases and, without limiting the rights under this Section, other public
announcements (collectively “Publicity”) without the prior written approval of
the other Party, except as provided in this Agreement, provided that each Party
and its Affiliates will have the right to cite such press release(s), publicly
use and disclose excerpts from such press release(s) and otherwise publicly use
and disclose information contained in such press release(s) in its sole
discretion. The Parties agree to cooperate to develop a customer “win” story
highlighting the product and data optimization anticipated from the transactions
contemplated by this Agreement. (b) Initial Publicity. Reserved. (c)
Pre-approved Description. The Parties will develop a description of their
relationship under this Agreement that may be used, in whole or in part, without
modification by either Party and its Affiliates in any pre-approved Publicity,
without further approval, provided, however, that pre-approval is not required
to utilize the pre- approved description in any sales or marketing collateral,
such as the Web Site of a Party or its Affiliates, customer datasheets,
presentations and proposals. 4.6 General Conduct. Each Party and its Affiliates
will conduct business under its own name and, except as expressly set forth in
this Agreement, will not state or imply that any of its own products or services
are endorsed or recommended by the other Party or its Affiliates. The Parties
and their respective Affiliates will (a) conduct their respective business in a
manner that reflects favorably at all times on each Party’s Products, Services,
and the good name, goodwill, and reputation of such Party and its Affiliates;
(b) make no representations or warranties to customers or to the trade with
respect to the specifications, features, or capabilities of the other Party’s
products or services other than those made by the Party who owns the products or
services or as otherwise contemplated by or set forth in this Agreement; and (c)
not publish or use any misleading or deceptive advertising material. 4.7
Security. (a) Each Party agrees that it will follow secure development practices
at least in accordance with industry standard practices. From time to time, a
Party may require the other Party or its Affiliates to complete a security
questionnaire and in connection with the same, the Party responding to such
request will make available to the requesting Party such documents and access to
such personnel as the requesting Party reasonably request for such purposes. (b)
In the event a Party discovers vulnerabilities in its or the other Party’s code
and/or weaknesses in its or the other Party’s development practices, or if a
Party otherwise learns of the same in its own code or development practices,
each Party agrees to promptly take corrective actions to remedy the same as soon
as reasonably practicable. Any vulnerabilities with CVSS (Common Vulnerability
Scoring System) ratings higher than [***] will be promptly remediated and
retested for verification at each Party’ sole cost and 8



--------------------------------------------------------------------------------



 
[rockwellagreement009.jpg]
expense, and in the case of vulnerabilities with CVSS ratings higher than [***],
the efforts to remediate and retest such vulnerabilities must be undertaken with
the greatest urgency. (c) From time to time, Customers may seek additional
security requirements. The Governance Team will discuss in good faith the
adoption of any such additional security requirements. In the event that the
Governance Team agrees to adopt such requirements, the Governance Team will
establish the time frame for implementing such requirements. Each Party will
bear its own costs with regard to any security enhancements to its Products that
may be agreed to by the Governance Team. 4.8 Trademark License. (a) License.
Each Party (the “Trademark Licensor”) grants the other Party and its Affiliates
(the “Trademark Licensee”) a non-exclusive license to use Trademark Licensor’s
Marks in the exercise of Trademark Licensee’s rights and the performance of
Trademark Licensee’s obligations under this Agreement; provided, that Trademark
Licensee (i) does not create a unitary composite mark involving any Mark of
Trademark Licensor without the prior written approval of Trademark Licensor and
(ii) displays symbols and notices clearly and sufficiently indicating the
trademark status and ownership of Trademark Licensor’s Marks in accordance with
applicable trademark law and practice and Trademark Licensor’s then current
trademark guidelines. The Parties may add, modify or remove their respective
Marks under this Agreement at any time upon notice to the other Party. (b)
Trademark Guidelines. Trademark Licensor will promptly provide Trademark
Licensee with copies of applicable trademark use guidelines. Trademark Licensee
will not remove or alter any trademark, trade name, copyright or other
proprietary notices, legends, symbols or labels appearing on or in any copies of
the Trademark Licensor’s Products and associated documentation and materials.
(c) Reseller Agreement. In the exercise of its resale rights under the Reseller
Agreement, Trademark Licensee may use and display Trademark Licensor’s Marks to
identify and market the Trademark Licensor’s Products only on (i) business cards
and stationery of Trademark Licensee indicating that it is an authorized
independent reseller for Trademark Licensor; (ii) marketing materials prepared
by Trademark Licensor and delivered to Trademark Licensee relating to the
Trademark Licensor Products; and (iii) marketing materials prepared by Trademark
Licensee and approved by Trademark Licensor in writing. (d) Covenants. Trademark
Licensee will not register any of Trademark Licensor’s Marks or register or use
any mark or name closely resembling Trademark Licensor’s Marks. Trademark
Licensee will not register any internet domain names that are, or that
incorporate, any of Trademark Licensor’s Marks, and Trademark Licensee will
relinquish to Trademark Licensor any such internet domain names it acquires or
owns upon request of the Trademark Licensor. 9



--------------------------------------------------------------------------------



 
[rockwellagreement010.jpg]
(e) Goodwill. All use of a Party’s Marks, and the goodwill from the Marks and
the use of the Marks, will inure solely to the benefit of, and be on behalf of,
the Mark’s owner. Trademark Licensee agrees that its use of Trademark Licensor’s
Marks will not create in it, nor will it represent it has, any right, title, or
interest in or to Trademark Licensor’s Marks other than the limited license
expressly granted in this Section 4.8. (f) Reservation of Rights. Trademark
Licensee will not use any of Trademark Licensor’s Marks in any way other than as
specifically authorized in this Section 4.8, and without limitation may not
incorporate any of Trademark Licensor’s Marks to identify Trademark Licensee’s
business or products or services. No other use of Trademark Licensor’s Marks, or
any part thereof, or any mark or name confusingly similar thereto, is authorized
without the prior written consent of Trademark Licensor. 4.9 Guidelines for RA
Information Exchange. The parties agree to share information as set forth in
Exhibit I. The parties also agree that any information that is exchanged between
the parties while jointly pursuing sales to Co-Sell Alliance Accounts, including
without limitation information related to [***] will be considered Confidential
Information under the terms of this Agreement, and that, in addition to the
provisions set forth in Section 17 of this Agreement, neither party nor its
Affiliates will be able to share such Confidential Information with their
standard distribution channels or any other third parties that they may appoint.
5. Use Cases; Exclusivity; Joint Sales; Co-Sell Alliance Accounts; Restrictive
Covenants; Information Exchange. 5.1 Exclusivity. (a) Exclusivity. The licenses
and resale rights of RA and its Affiliates under the OEM Agreement and Reseller
Agreement are exclusive (vis a vis PTC direct sales) for Factory SCO use cases
in the Territory, but limited to the territories, industries and accounts
described under the heading “Exclusive Territory” on Exhibit B (the “Exclusive
Territory”), provided that this Section 5.1 will not apply to stand-alone sales
of the PTC Products known as Kepware/ThingWorx Industrial Connectivity/ThingWorx
Kepware and Vuforia. For clarity, this Section 5.1 will not restrict PTC from
appointing third parties to resell or otherwise distribute Licenses for the PTC
Products for the Factory SCO Market in the Territory. (b) Process. The Parties
will maintain a written governance process whereby, by mutual agreement,
additional accounts or territories may be added to the Exclusive Territory based
on the Parties or their respective Affiliates’ relative strength of capability
and/or opportunity within a given territory or account. Such governance process
will also provide for accounts or territories to be removed from the Exclusive
Territory if either RA or an Affiliate of RA is not providing sufficient account
coverage or if requested by the applicable account. 5.2 Joint Sales to Co-Sell
Alliance Accounts. For all Joint Sales, both parties agree to provide the other
with reasonable sales support. 10



--------------------------------------------------------------------------------



 
[rockwellagreement011.jpg]
The standard discounted pricing for PTC Products and for RA Products,
respectively, set forth in this Agreement shall apply to Joint Sales. For
example, if a joint sale of PTC Products is effected on a RA contract with the
customer, RA will receive its standard OEM/Reseller discount (e.g. [***] for a
subscription of ThingWorx SCO products) off PTC' s applicable list price when RA
submits the order to PTC for fulfillment. Similarly, Joint Sales of RA Products
effected on PTC contracts will receive the standard [***] discount off RA list
price when PTC submits the order to RA for fulfillment. Only [***] of the New
ACV arising from Joint Sales to Co-Sell Alliance Accounts of the Combined
Offering and PTC Products shall be credited toward RA's minimum New ACV
Commitment described in this Agreement. Joint Sales of Combined Offering and/or
PTC Products to Co-Sell Alliance Accounts effected on PTC contracts will be
deemed made by RA and New ACV will be computed as if RA made the sale and
received RA’s standard OEM/Reseller discount off PTC's applicable list price.
So, for example, if the discount is [***] and a Joint Sale of a 1 year
subscription PTC Products equal to $100 is effected on a RA contract, the New
ACV is [***] and [***] of that value (i.e. [***]) will be credited toward RA's
minimum New ACV Commitment described in this Agreement. If the same Joint Sale
is effected on a PTC contract, the New ACV would be [***] and [***] of that
value (i.e. [***]) will be credited toward RA's minimum New ACV Commitment
described in this Agreement. By default, all such sales of software licenses
shall be effected through contracts between RA (or one of its Affiliates) and
the applicable Co-Sell Alliance Account, unless such Co-Sell Alliance Account
requires that the software licenses be effected (a) under each party's paper for
their respective software products or (b) through contracts between PTC (or one
of its Affiliates) and the applicable Co-Sell Alliance Account, provided that
contracts relating to systems integration and related services shall be effected
through contracts between RA or one of its Affiliates pursuant to Exhibit H to
this Agreement unless such Co•Sell Alliance Account requires that the systems
integration and related services contracts be effected between PTC (or one of
its Affiliates). 5.3 Categories of Co-Sell Alliance Accounts. a) Temporary
Co-Sell Alliance Accounts: During the applicable Joint Sales periods listed on
Exhibit B-1, the Parties shall engage in Joint Sales to the Temporary Co-Sell
Alliance Accounts. Following expiration of the applicable Joint Sales period,
each Temporary Co-Sell Alliance Account shall become part of the Exclusive
Territory, and RA and its Affiliates shall have the exclusive right to sell the
Combined Offering and the PTC Products to, upon the same terms that apply to
sales within the Exclusive Territory as set forth in this Agreement, and not
subject to the Opportunity Registration Process set forth in Section 5.9 and
Item 4 of Exhibit B of this Agreement. 11



--------------------------------------------------------------------------------



 
[rockwellagreement012.jpg]
Once a "Co-Sell Alliance Account" becomes part of the Exclusive Territory, it
will become subject to the review of the Exclusive Territory conducted by the
Governance Team pursuant to this Agreement. b) Permanent Co-Sell Alliance
Accounts. The Parties shall engage in Joint Sales to Permanent Co-Sell Alliance
Accounts for the duration of the Agreement. 5.4 Use Cases. (a) Trial Period.
This sub-section shall only be in effect for through [***] (the “Trial Period”).
During the Trial Period, in addition to its exclusive rights for the Factory SCO
Market in the Territory described in Section 5.1, the licenses and resale rights
of RA and its Affiliates under the OEM Agreement and Reseller Agreement extend
on a non•exclusive basis to (i) Factory SCO use cases for accounts outside of
the Exclusive Territory and (ii) Factory SCP use cases. For the Factory SCP use
cases, the licenses and resale rights of RA and its Affiliates under the OEM
Agreement and Reseller Agreement include both the distribution of PTC Products
on hardware distributed by RA and its Affiliates and the distribution of PTC
Products as standalone software or as software embedded in hardware products of
RA or its Affiliates. For clarity, (i) with respect to (A) sales of Factory SCO
use cases outside of the Exclusive Territory and (B) sales of Factory SCP use
cases in those instances where RA and its Affiliates sell the PTC Products on
hardware distributed by RA and its Affiliates, RA and its Affiliates may follow
the opportunity registration process set forth on Exhibit B to obtain the
exclusivity (vis-a-vis PTC direct sales) as provided in Exhibit B; and (ii) with
respect to sales of Factory SCP use cases in those instances where RA and its
Affiliates sell the PTC Products as standalone software or as software embedded
in software products, RA and its Affiliates must follow the opportunity
registration process set forth on Exhibit B to obtain both PTC's permission, as
well as obtain the exclusivity (vis-a-vis PTC direct sales) , as provided in
Exhibit B, to sell the PTC Products. (iii) The licenses and resale rights of RA
and its Affiliates under the OEM Agreement and Reseller Agreement are limited by
the restrictions set forth in agreements to which PTC is party as of the
Original Effective Date, all of which are listed on Exhibit B under the heading
"Restrictions on RA's Distribution of PTC Products." (b) RA. Upon expiration of
the Trial Period, and unless the parties agree to extend the Trial Period, the
following shall apply: In addition to its exclusive rights for the Factory SCO
Market in the Territory described in Section 5.1, the licenses and resale rights
12



--------------------------------------------------------------------------------



 
[rockwellagreement013.jpg]
of RA and its Affiliates under the OEM Agreement and Reseller Agreement extend
on a non-exclusive basis to (i) Factory SCO use cases for accounts outside of
the Exclusive Territory and (ii) Factory SCP use cases. For the Factory SCP use
cases, the licenses and resale rights of RA and its Affiliates under the OEM
Agreement and Reseller Agreement are limited to the distribution of PTC Products
on hardware distributed by RA or its Affiliates and do not extend to
distributing PTC Product as standalone software or as software embedded in RA
software products. For clarity, with respect to (A) sales of Factory SCO use
cases outside of the Exclusive Territory and (B) sales of Factory SCP use cases
in those instances where RA and its Affiliates sell the PTC Products on hardware
distributed by RA and its Affiliates, RA and its Affiliates may follow the
opportunity registration process set forth on Exhibit B to obtain the
exclusivity (vis-a-vis PTC direct sales) as provided in Exhibit B. (c) The
licenses and resale rights of RA and its Affiliates under the OEM Agreement and
Reseller Agreement are limited by the restrictions set forth in agreements to
which PTC is party as of the Original Effective Date, all of which are listed on
Exhibit B under the heading “Restrictions on RA’s Distribution of PTC Products.”
(d) PTC. The licenses and resale rights of PTC and its Affiliates under the OEM
Agreement and Reseller Agreement are non-exclusive. The licenses and resale
rights of PTC and its Affiliates under the OEM Agreement and Reseller Agreement
are limited by the restrictions set forth in agreements to which RA or its
Affiliates are a party as of the Original Effective Date, all of which are
listed on Exhibit B under the heading “Restrictions on PTC’s Distribution of RA
Products.” 5.5 Distribution Channels. (a) Distribution Channels and Exceptions.
The licenses and resale rights of each Party and its Affiliates under the OEM
Agreement and Reseller Agreement will include the ability to sell licenses for
the other Party’s Products through the standard distribution channels of the
Party or its Affiliate distributing a Combined Offering or reselling the
applicable licenses. Notwithstanding the foregoing to the contrary, (i) neither
RA nor any of its Affiliates may engage an RA Restricted Company to distribute a
Combined Offering or resell licenses for PTC Products and (ii) neither PTC nor
any of its Affiliates may engage a PTC Restricted Company to distribute a
Combined Offering or resell licenses for RA Products. (b) New ACV. In RA’s case,
(i) revenue resulting from distribution by RA or an Affiliate of RA of a
Combined Offering or resale by RA or an Affiliate of RA of licenses for PTC
Products will constitute New ACV (as defined in Exhibit E) provided that the
revenue qualifies as New ACV. 5.6 Subscription Licenses. The Parties’ mutual
intent is that licenses for Products sold in exercise of the licenses and resale
rights of each Party and its Affiliates under the OEM Agreement and Reseller
Agreement will be subscription licenses (i.e., a license agreement that includes
both a software license and related support over a stated term). Perpetual
licenses may be sold only on an exception basis with the approval of the other
Party. In the case of sales of 13



--------------------------------------------------------------------------------



 
[rockwellagreement014.jpg]
perpetual licenses of PTC Products by RA or its Affiliates, such sales will
result in New Perpetual Equalization Credit (as defined on Exhibit E) toward the
ACV commitments described in Exhibit E. 5.7 Reservation. Except as expressly set
forth in this Agreement, each Party reserves all rights in its Products. Neither
RA nor its Affiliates will promote, market, advertise, sell or distribute the
PTC Products or licenses for the PTC Products except in the fields, territories
and use cases expressly permitted by Sections 5.1, 5.2, 5.3, and 5.4. 5.8
Restrictive Covenants. (a) PTC Covenants. (i) Neither PTC nor any of its
Affiliates will (A) [***] (B) [***] or (C) [***] will not violate this
restriction [***]. For clarity, this Section 5.8(a) will not prevent [***]. (ii)
Excluding PTC Permitted Products, in the event that PTC or any of its Affiliates
(A) commences designing, developing marketing, selling or distributing, or
engages a third party to design, develop, market, sell or distribute a product
that would reasonably be expected to compete with the RA Products, or (B)
acquires a product that would reasonably be expected to directly compete with
the RA Products based on product scope and functionality, PTC will promptly
provide written and reasonably detailed notice of such (a “PTC Competition
Notice”) to RA. (b) RA Covenants. (i) Neither RA nor any of its Affiliates will
(A) [***] (B) [***] or (C) [***] will not violate this restriction [***]. For
clarity, this Section 5.8(b) will not prevent [***]. (ii) Excluding RA Permitted
Products, in the event that RA or any of its Affiliates (A) commences designing,
developing marketing, selling or distributing, or engages a third party to
design, develop, market, sell or distribute a product that would reasonably be
expected to compete with the PTC Products, or (B) acquires a product that would
reasonably be expected to directly compete with the PTC Products based on
product scope and functionality, RA will promptly provide written and reasonably
detailed notice of such (a “RA Competition Notice” and, together with the PTC
Competition Notice, each a “Competition Notice”) to PTC. (iii) RA and its
Affiliates may not sell [***] products in those circumstances in which RA and
its Affiliates have actual knowledge that the prospective customers will
purchase such products for use in [***]. RA and its Affiliates acknowledge that
PTC may reject any orders for such products and/or services that [***]. RA and
its Affiliates' marketing, sales, or distribution of any offerings of [***] will
not be a violation of Section 5.8(b). 14



--------------------------------------------------------------------------------



 
[rockwellagreement015.jpg]
(c) No Governmental Entities. Neither Party nor its Affiliates or Sales Agents
will solicit any orders for any Licenses of the other Party’s Products or
Services from any governmental or quasi-governmental entities (including without
limitation any state or federal departments, agencies, administrations, bureaus,
branches, or any subdivisions of any of the foregoing but excluding companies
owned by government entities or quasi- governmental entities outside of the
United States (e.g., state-owned enterprises), without prior written consent of
the other Party, which will not be unreasonably withheld. 5.9 Opportunity
Registration Process. With respect to sales outside the Exclusive Territory, the
Parties agree to the deal registration process set forth on Exhibit B under the
heading “Opportunity Registration Process.” 6. OEM Relationship. The Parties
agree to the mutual OEM terms and conditions set forth on Exhibit C, with
pricing set forth on Exhibit F. 7. Reseller Relationship. The Parties agree to
the mutual software resale terms and conditions set forth on Exhibit D, with
pricing set forth on Exhibit F. 8. Internal Use. RA and each of its Affiliates
may purchase licenses for PTC Products for its internal use, with pricing set
forth on Exhibit F. 9. Financial Commitment. The Parties agree to the financial
commitments set forth on Exhibit E (the “Financial Commitments”). 10. Orders.
10.1 Orders for Internal Use. Orders by RA or its Affiliates for internal use
will be placed in accordance with the existing agreement(s) between the Parties
related to such orders. 10.2 Orders for Resale/OEM Distribution. The Party or
its Affiliate ordering licenses for resale or OEM distribution of the other
Party’s Products (alone or as part of a Combined Offering) (the “Ordering
Party”) will deliver each Order to the other Party (the “Selling Party”) within
five (5) business days of Ordering Party’s receipt of the applicable purchase
order from its distribution channel or the potential Customer. For each Order,
Ordering Party will deliver (at a minimum) to Selling Party a binding,
unconditional, non-cancellable purchase order duly executed by Ordering Party,
which Ordering Party agrees will constitute Ordering Party’s binding commitment
to pay for the Products so ordered. Ordering Party agrees that, (a) electronic
order submissions by Ordering Party will be as binding on Ordering Party as if
Ordering Party submitted a signed purchase order, (b) Selling Party will be
entitled to rely on such electronic order submissions as being valid, legitimate
and fully authorized by Ordering Party, and (c) Selling Party may from time to
time require Ordering Party to include various language on Ordering Party’s or
its Ordering Entity’s quotation to each applicable Customer (in which case,
Ordering Party will be obliged to keep copies of such quotations for a minimum
of three years and to provide copies to Selling Party upon request). Selling
Party may reject an Order that does not comply, in all material respects, with
the terms and conditions of this Agreement, including the Reseller Terms.
Ordering Party will obtain a purchase order from each potential Customer for
each Order, will retain such purchase orders for a minimum of three years from
receipt, and will provide copies thereof to Selling Party upon request. 15



--------------------------------------------------------------------------------



 
[rockwellagreement016.jpg]
10.3 Reserved. 10.4 Licensing Affiliates. Each Party acknowledges that, when
selling Licenses for Products to a Customer located outside of the United
States, the other Party enters into contracts for such Licenses through
Affiliates based on the location of the Customer. Accordingly, when a Party
desires to place an order with the other Party with respect to a Customer
located outside of the United States, the Party will direct such order to the
corresponding Affiliate of the other Party. The Governance Team will coordinate
the relevant sharing of information relative to each Party’s Affiliates. 10.5
Selling Party’s Product Shipment; Installation. After Selling Party’s acceptance
of an Order, Selling Party will ship the Selling Party’s Products ordered by
Ordering Party to the Customer location specified in the Order documentation
and/or make the Selling Party’s Products available for electronic download by
such Customer. Selling Party will send to Ordering Party an invoice for such
Selling Party’s Products or Selling Party Services. Shipment will be FCA
(Incoterms 2000) the shipping point designated by Selling Party and risk of loss
will pass to Ordering Party at the time the Selling Party’s Products are
delivered to the carrier at such shipping point; provided, however, that Selling
Party will, if possible, make electronic download of the Selling Party’s
Products available to the Customer in order to minimize the risk of loss.
Ordering Party will be responsible for payment of all insurance, duty and
customs, sales, value added and excise taxes and any other taxes or charges
associated with the shipment or import of the Selling Party’s Products (except
for taxes on Selling Party’s net income). Ordering Party, Ordering Entity and/or
the applicable Customer will be solely responsible for installation of the
Selling Party’s Products. 10.6 Subscriptions. The Parties acknowledge that
Subscription licenses have auto- renewing terms. The initial term for
Subscription licenses is typically one (1) year, but in any event, will not be
longer than three (3) years. The term of the Subscription will automatically
renew for renewal terms of one (1) year unless Selling Party, Ordering Party,
Ordering Entity or Customer notifies the other Party of non-renewal sixty days
prior to the renewal date. If Selling Party serves notice of non-renewal of any
Subscription on Ordering Party, Ordering Party will ensure such notice is served
on Customer prior to the notice date. 10.7 SaaS Services and Cloud Services.
Each Party and its Affiliates may sell or resell licenses or access rights for
the other Party’s SaaS or Cloud Services offerings set forth on Exhibit F, and
provided that RA complies with Section 5.8(b)(iii). (a) The Parties also agree
that Section 2.4(c)(i) of Exhibit C of this Agreement does not prohibit RA and
its Affiliates from effecting sales of Cloud Managed Services or SaaS products
to end users, provided that RA and its Affiliates do not use PTC Products for
commercial time-sharing or service bureau use or to provide similar services
which by- pass PTC's licensing mechanisms. 11. Payment. 11.1 Fees. Each Party
will pay to the other Party the fees set forth in Exhibit F in accordance with
the terms such exhibit. 16



--------------------------------------------------------------------------------



 
[rockwellagreement017.jpg]
11.2 Taxes. Fees reflected in this Agreement do not include taxes. Neither Party
is liable for any taxes the other Party or its Affiliates are legally obligated
to pay (or for any penalties or interest thereon) and which relate to any
transactions contemplated under this Agreement. Each Party will pay any sales,
use or value added taxes (and any penalties or interest thereon) it and its
Affiliates owe due to entering into this Agreement or otherwise arising from the
transactions contemplated by this Agreement, and which the law requires be
collected from or paid by such Party or Affiliate. The Parties will not collect
taxes covered by a valid exemption certificate provided by the other or its
Affiliates. If the law requires that taxes be withheld from any payments from
one Party to the other, such amounts will be withheld and paid to the
appropriate taxing authority. The Party that withholds such taxes will deliver
to the other an official receipt for all taxes withheld. The Parties and their
Affiliates will use reasonable efforts to minimize any taxes withheld to the
extent allowed by law. Despite any other provision in this Agreement, this
section governs the treatment of all taxes relating to this Agreement. 12.
Additional Terms Applicable to [***]. The additional terms and conditions set
forth on Exhibit G apply to the exercise of rights by RA and its Affiliates in
the PTC Product(s) known as [***]. 13. Audit. Each Party and its Affiliates will
maintain accurate books and records relating to (a) the distribution of the
Combined Offering by it, its Affiliates and its and their permitted resellers
under the OEM Agreement, (b) the resale of Resale Products by it, its Affiliates
and its and their permitted resellers under the Reseller Agreement and (c) the
performance by it and each of its Affiliates of its and their other obligations
under this Agreement (the “Records”). Each Party will permit, and will cause its
Affiliates to permit, review and auditing of (a) its and its Affiliates’ Records
and (b) its and its Affiliates’ use of the other Party’s Products, during normal
business hours to confirm compliance with terms of this Agreement, provided, if
applicable, any third party firm performing the audit enters into a
confidentiality agreement for the benefit of the Party or Affiliate(s) whose
Records and Product use are being audited. Audits will not unreasonably
interfere with the audited Party’s or Affiliate’s business activities, will be
conducted at the auditing Party’s sole expense, and will not be made more
frequently than [***] per calendar year. Fees and expenses incurred in
connection with such audits will be borne by the auditing Party. The accounting
firm will report to the Parties only whether the terms of this Agreement are
being met, including whether payments have been properly reported and paid or,
if not, the amount of any overpayment or underpayment. If an audit shows an
underpayment by the Party who, or whose Affiliate, was audited of more than
[***], the Party who, or whose Affiliate, was audited will bear the cost of such
audit. Any and all results, analysis and reports resulting from such audit will
be deemed the Confidential Information of the Party who, or whose Affiliate, was
audited; provided that, in addition to the auditing Party’s rights with respect
to such Confidential Information under Section 17, auditing Party may use such
Confidential Information in connection with any dispute between the Parties
regarding the results of the applicable audit. 14. Warranties. 14.1 General.
Each Party represents and warrants to the other Party that (a) it is an entity
organized and existing under the laws of its jurisdiction of organization with
full power and authority to enter into and perform this Agreement; (b) this
Agreement has been duly authorized by all necessary corporate action and
constitutes the binding obligation of such Party enforceable 17



--------------------------------------------------------------------------------



 
[rockwellagreement018.jpg]
in accordance with its terms, except as such enforceability may be limited by
bankruptcy laws or other laws affecting the rights of creditors generally; (c)
the person(s) executing this Agreement on its behalf has actual authority to
bind it to this Agreement; and (d) its execution and performance of this
Agreement does not and will not violate or conflict with any provision of its
governing corporate instruments or of any commitment, agreement or understanding
that it has or will have to or with any person or entity. 14.2 DISCLAIMER.
EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, EACH PARTY DISCLAIMS ALL
WARRANTIES, WHETHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING ANY WARRANTY
OF MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE, NON-
INFRINGEMENT, AND/OR ANY WARRANTY THAT PRODUCT THE OTHER PARTY WILL ACHIEVE ANY
PARTICULAR RETURN ON INVESTMENT. EACH PARTY AND ITS AFFILIATES ARE SOLELY
RESPONSIBLE FOR ANY RESULTS OBTAINED FROM USING THE PRODUCTS, INCLUDING THE
ADEQUACY OF INDEPENDENT TESTING OF RELIABILITY, AND SECURITY AND ACCURACY OF ANY
ITEM DESIGNED USING THE PRODUCTS. NEITHER PARTY WARRANTS THAT THE OPERATION OR
OTHER USE OF THE PRODUCTS WILL BE UNINTERRUPTED OR ERROR FREE OR WILL NOT CAUSE
DAMAGE OR DISRUPTION TO ANY CUSTOMER’S DATA, COMPUTERS, OR NETWORKS. WITHOUT
LIMITING THE FOREGOING, NEITHER PARTY WILL HAVE ANY LIABILITY ARISING FROM ANY
SECURITY INCIDENT OR DATA LOSS THAT WOULD HAVE BEEN PREVENTED IF THE OTHER PARTY
OR ITS AFFILIATE HAD IMPLEMENTED A SECURITY SOLUTION, DEVICE OR FEATURE
(INCLUDING “PATCHES,” FIXES AND UPDATES) PROVIDED BY A PARTY FOR THE PRODUCTS
PROVIDED OR MADE AVAILABLE TO THE OTHER PARTY OR ITS AFFILIATES. 15.
Indemnification. 15.1 Intellectual Property Infringement Claims. (a)
Indemnification Obligation. Each Party (the “Indemnifying Party”) will, at its
expense, defend, indemnify and hold harmless the other Party (“Indemnified
Party”), its Affiliates and its and their officers, directors, employees,
shareholders, agents, and successors (Indemnified Party and each of the
foregoing, collectively, an “Indemnified Related Party”) from and against any
and all damages, costs, and expenses (including reasonable attorneys’ fees, all
amounts that a court or arbitrator finally awards or that Indemnifying Party
agrees to in settlement of any Claim (as defined below) and any and all
reasonable expenses or charges as they are incurred by Indemnified Related Party
in cooperating in the defense), incurred in connection with any third party
claim, action, demand or complaint (a “Claim”) brought against the Indemnified
Related Party by a third party which results or arises from an infringement or
alleged infringement of intellectual property rights related to the Indemnifying
Party’s Product. Indemnified Party will notify Indemnifying Party promptly of
any such Claim action, demand or complaint and will give Indemnifying Party sole
and exclusive authority (including settlement authority), and reasonable
information and assistance for the defense. 18



--------------------------------------------------------------------------------



 
[rockwellagreement019.jpg]
(b) Additional Rights and Obligations. If Indemnifying Party’s Product that is
the subject of an indemnification claim under this Section 15.1(a) (or any part
of it), is held to infringe any third party intellectual property rights and the
use of such Product, as contemplated by this Agreement, is enjoined or is
threatened to be enjoined, Indemnifying Party at its own election and expense
may either: (i) procure for Indemnified Party (or, if applicable, the
Indemnified Related Party) the right to continue use of such Product as
authorized under this Agreement; or (ii) replace or modify the applicable
Product with a version of the Product that is non-infringing and that conforms
to the applicable Documentation. If, despite Indemnifying Party’s commercially
reasonable efforts, neither of the alternatives in this Section 15.1(b) is
available on terms which are commercially feasible within one hundred eighty
(180) days of notice of a Claim, (A) Indemnifying Party will immediately notify
Indemnified Party of its intent to terminate the applicable Product licenses or
resale rights under this Agreement (the “Affected Products”), (B) Indemnified
Party will return, cause all of its Customers to return, and cease selling or
reselling any Affected Products, alone or as part of a Combined Offering and (C)
Indemnifying Party will grant Indemnified Party a credit equal to the prepaid
license or subscription fees for the remainder of the applicable Product license
term. To the extent either Party is unable to meet any ACV or minimum fees under
this Agreement as a result of a Claim, the ACV or minimum fees required under
this Agreement will be adjusted or waived as necessary to reflect the
non-performance of the Indemnifying Party. (c) Combined Offering.
Notwithstanding anything to the contrary in this Agreement, each Party will be
responsible for all damages, costs, and expenses, including reasonable
attorneys’ fees, incurred in connection with any Claim, action, demand or
complaint brought against such Party by a third party to the extent resulting or
arising from an infringement or alleged infringement of intellectual property
rights as a result of only the interoperation of each Party’s Products with the
other Party’s Products as part of a Combined Offering. (d) Exceptions. The
indemnification obligation in Section 15.1 will not apply to Claims to the
extent that such Claims are based on or result from: (i) modifications made to
the Selling Party’s Products by Reselling Party outside the scope of the results
of the collaboration described in this Agreement without Selling Party’s
direction or instruction, provided the infringement would have been avoided, but
for such modification; or (ii) the combination of the Indemnifying Party’s
Products with items not supplied or provided by Indemnifying Party and not
contemplated by the results of the collaboration described in this Agreement,
provided the infringement would have been avoided, but for combination and
provided that there are substantial non-infringing uses for the Software apart
from such combination. 15.2 Breach of Agreement. The Indemnifying Party will, at
its expense, defend, indemnify and hold harmless the Indemnified Party and each
other Indemnified Related Party from and against any and all damages, costs, and
expenses (including reasonable attorneys’ fees, all amounts that a court or
arbitrator finally awards or that Indemnifying Party agrees to in settlement of
any Claim (as defined below) and any and all reasonable expenses or charges as
they are incurred by Indemnified Related Party in cooperating in the defense),
incurred in connection with any Claim brought against an Indemnified Related
Party by a third party which results or arises 19



--------------------------------------------------------------------------------



 
[rockwellagreement020.jpg]
from (i) any representation or warranty made by Reselling Party or a Reseller
that exceeds the representations and warranties made by Selling Party in its
standard license, or (ii) any breach by it of any of the representations or
warranties in Section 14. 15.3 Process. The Indemnified Party will (a) give the
Indemnifying Party prompt written notice of the applicable Claim and (b) allow
the indemnifying Party to exclusively control the defense thereof and all
related negotiations. The indemnified Party will reasonably cooperate with the
Indemnifying Party in the defense of the Claim and all related negotiations. The
Indemnifying Party will not enter into any stipulated judgment or settlement
that purports to bind the Indemnified Party (or any other indemnified person or
entity) without the indemnified Party’s express written authorization, which
will not be unreasonably withheld or delayed. 15.4 Sole and Exclusive Remedy.
The indemnity obligations and terms in Section 15 represent the sole and
exclusive remedy of Indemnified Party and the entire liability and obligation of
indemnifying Party with respect to infringement or claims of infringement of any
intellectual property right by, as applicable, any PTC Product or Selling
Party’s Product or by its distribution, operation, use or receipt. 16.
Limitation of Liability. 16.1 TO THE MAXIMUM EXTENT PERMITTED BY LAW, IN NO
EVENT WILL EITHER PARTY OR ITS AFFILIATES BE LIABLE FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, PUNITIVE, SPECIAL OR EXEMPLARY DAMAGES ARISING OUT OF
OR THAT RELATE IN ANY WAY TO THIS AGREEMENT OR ITS PERFORMANCE. THIS EXCLUSION
WILL APPLY REGARDLESS OF THE LEGAL THEORY UPON WHICH ANY CLAIM FOR SUCH DAMAGES
IS BASED, WHETHER THE PARTIES OR ANY AFFILIATE HAD BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES, WHETHER SUCH DAMAGES WERE REASONABLY FORESEEABLE,
OR WHETHER APPLICATION OF THE EXCLUSION CAUSES ANY REMEDY TO FAIL OF ITS
ESSENTIAL PURPOSE. IN NO EVENT WILL EITHER PARTY’S MAXIMUM, CUMULATIVE LIABILITY
FOR ALL DAMAGES UNDER THIS AGREEMENT EXCEED THE GREATER OF (A) THE AMOUNT EQUAL
TO THE TOTAL AMOUNT OF FEES PAID OR PAYABLE BY RA TO PTC AND BY PTC TO RA
HEREUNDER IN THE [***] PERIOD IMMEDIATELY PRECEDING THE EVENT GIVING RISE TO
DAMAGES AND (B) [***]. THE EXCLUSIONS, DISCLAIMERS AND LIMITATIONS IN THIS
SECTION 16.1 WILL NOT APPLY TO (A) EITHER PARTY’S LIABILITY TO THE EXTENT
ARISING OUT OF A BREACH BY A PARTY OR ANY OF ITS AFFILIATES OF ITS
CONFIDENTIALITY OBLIGATIONS IN SECTION 17.1, (B) A PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER SECTION 15.1(a) OR (C) USE OR DISTRIBUTION BY A PARTY OR ANY
OF ITS AFFILIATES OF THE OTHER PARTY’S PRODUCTS OR SERVICES OTHER THAN AS
EXPRESSLY PERMITTED BY THIS AGREEMENT. 16.2 THE LIMITATIONS OF LIABILITY STATED
IN THIS SECTION 16 ARE INDEPENDENT OF ANY REMEDIES AND, NOTWITHSTANDING THE
FAILURE OF THE ESSENTIAL PURPOSE OF SUCH REMEDIES, WILL REMAIN IN FULL FORCE AND
EFFECT. 20



--------------------------------------------------------------------------------



 
[rockwellagreement021.jpg]
17. Confidential Information; Feedback. 17.1 Confidentiality. Each Party
acknowledges that while performing its obligations under the Agreement it and
its Affiliates may have access to the other Party’s or its Affiliates’
Confidential Information. With respect to all Confidential Information, the
Parties agree as follows: (a) The Receiving Party may use the Confidential
Information only to exercise its rights and perform its obligations under the
Agreement. The Receiving Party must use the same care to protect the Disclosing
Party’s Confidential Information as it uses to protect its own Confidential
Information. In no event will the Receiving Party fail to use reasonable care to
avoid unauthorized use, including disclosure, loss, or alteration of the
Disclosing Party’s Confidential Information. Copies the Receiving Party makes of
Confidential Information must contain the same confidential or proprietary
notices or legends as the original. (b) Either Party may disclose the other
Party’s Confidential Information to its respective employees, Affiliates,
agents, contractors and legal representatives only to the extent they have a
need to know and an obligation to protect the Confidential Information that is
at least as restrictive as the Agreement. The Receiving Party is responsible for
compliance with this Agreement by all persons or entities to which it grants
access to Confidential Information, and will advise them of their obligations
under this Agreement prior to disclosing the Confidential Information. (c) Upon
termination or expiration of this Agreement or upon cessation of work or written
request, the Receiving Party will return or destroy or cause to be destroyed, at
its option, all Confidential Information of the Disclosing Party, including
Confidential Information disclosed under Section 17.1(b) to an Affiliate, agent,
contractor and legal representative. The Receiving Party may retain only such
copies as are reasonably required to comply with applicable law and document
retention requirements and any such copies must be maintained consistent with
the terms of this Agreement. Any destruction will be by shredding or secure
erasure using current, commercially-reasonable methods. Upon request of the
Disclosing Party, the Receiving Party will furnish an officer’s certificate
certifying that the Disclosing Party’s Confidential Information has been
returned or destroyed. (d) To the extent that PTC provides any training
materials (including any source files), such materials shall be treated as PTC's
Confidential Information. Additionally, RA and its Affiliates may only use the
materials to conduct internal training for RA and its Affiliates' employees and
partners. RA and its Affiliates will have no right whatsoever to prepare
derivative works based upon any such materials, distribute any materials to
third parties (including but not limited to RA and its Affiliates' customers or
partners), or use the materials in any commercial manner or on behalf of RA and
its Affiliates' customers. 17.2 Terms of Agreement. 21



--------------------------------------------------------------------------------



 
[rockwellagreement022.jpg]
(a) Neither Party nor any of its Affiliates will disclose any of the terms of
this Agreement to any third party without the prior written consent of the other
Party. Notwithstanding the foregoing, either Party and its Affiliates may
disclose such terms to (i) its accountants, advisors and other professional
representatives who have a “need-to-know” solely for the purpose of providing
services to such Party or Affiliate and (ii) existing and potential investors,
lenders and acquirers and the accountants, advisors and other professional
representatives of any of the foregoing; provided, however, that in the case of
this clause (ii) any such recipient is bound by a written agreement (or in the
case of attorneys or other professional advisors, formal ethical duties)
requiring such recipients not to disclose the terms of this Agreement to any
third party and to use such terms only for purposes of evaluating the applicable
investment, loan or acquisition. (b) In addition, the terms of this Agreement
may be disclosed as otherwise required pursuant to applicable law, regulation,
stock market or stock exchange rule or rule of a self-regulatory organization
(e.g., rules or regulations of the United States Securities and Exchange
Commission, the Nasdaq or the NYSE) or legal process (including, without
limitation, by interrogatory, subpoena, request for documents, civil
investigative demand, formal request from a regulatory examiner or other similar
process); provided that a Party or Affiliate proposing to make such a disclosure
as required by law, rule, regulation or legal process will, to the extent
legally permissible and practical, (i) inform the other Party a reasonable time
prior to such required disclosure, (ii) provide the other Party with a copy of
the text of such proposed disclosure sufficiently in advance of the proposed
disclosure to afford such other Party a reasonable opportunity to review and
comment upon the proposed disclosure (including, if applicable, the redacted
version of this Agreement) and (iii) if requested, reasonably cooperate in an
effort by the other Party to seek confidential treatment or a protective order
for such disclosure. In the event that confidential treatment or another remedy
is not obtained, the Party proposing to make such disclosure may disclose only
such information which such Party is required to be disclosed and to only those
persons to whom such Party is required to receive such information. 17.3
Exception for Legal Process. The Receiving Party may disclose Confidential
Information to the extent required by applicable law, regulation, stock market
or stock exchange rule or rule of a self-regulatory organization (e.g., rules or
regulations of the United States Securities and Exchange Commission, the Nasdaq
or the NYSE) or legal process (including, without limitation, by interrogatory,
subpoena, request for documents, civil investigative demand, formal request from
a regulatory examiner or other similar process), but, to the extent legally
permissible and practical, the Receiving Party must give the Disclosing Party
prompt notice of the required disclosure (prior to the required disclosure, if
possible) and, if requested, reasonably cooperate with the Disclosing Party in
obtaining a protective order. 17.4 Injunctive Relief. Each Party agrees that the
wrongful disclosure of Confidential Information may cause irreparable injury
that is inadequately compensable in monetary damages. Accordingly, either Party
may seek injunctive relief in any court of competent jurisdiction for the breach
or threatened breach of this Section in addition to any other remedies in law or
equity, and the other Party will not raise the defense of an adequate remedy at
law. 22



--------------------------------------------------------------------------------



 
[rockwellagreement023.jpg]
17.5 Feedback. Neither Party nor its Affiliates will have an obligation to
provide the other Party or its Affiliates with suggestions, comments or other
feedback relating to any product, technology or service of the other Party or
its Affiliates (collectively, “Feedback”). In the event either Party or any of
its Affiliates (collectively, the “Feedback Provider”) provides Feedback to the
other Party (collectively, the “Feedback Receiver”) regarding any Product of the
Feedback Receiver, each of the Parties, as a Feedback Provider and on behalf of
its Affiliates as Feedback Providers, hereby grants to the Feedback Receiver a
worldwide, paid-up, royalty free, transferable, sublicenseable (directly and
indirectly through multiple tiers), perpetual, irrevocable license to use,
incorporate or otherwise commercialize such Feedback, including in the Feedback
Receiver’s products and services for any purpose and without obligation of any
kind. Notwithstanding the foregoing, the foregoing license rights shall not
grant or provide a license (either express or implied) to any patent owned or
controlled by a Feedback Provider. Except for the foregoing license right,
Feedback Provider owns all rights, title, and interest in and to the Feedback it
develops or provides to the Feedback Receiver. Feedback Receiver acknowledges
and agrees that the Feedback is provided by Feedback Provider as-is, without
warranties of any kind, and any Feedback used by Feedback Receiver will be used
at Feedback Receiver’s sole risk and liability. 17.6 Usage Data. Subject to
applicable law, each Party acknowledges that the other Party and its Affiliates
may collect and utilize usage data, in aggregated or other de-identified form,
derived from use and performance of their respective Products and their related
products and services under this Agreement for purposes of internal evaluation
of trends, system usage, and other similar internal purposes and for purposes of
improving its products and services. This provision does not and will not
constitute a license of any intellectual property rights from either Party or
its Affiliates to the other Party or its Affiliates. 17.7 Data Privacy. With
respect to Personal Data (as defined below) that one Party or its Affiliates may
provide to the other Party or its Affiliates in connection with this Agreement,
the Parties agree that it and each of its Affiliates will comply with applicable
privacy laws, including, but not limited to ensuring that the Party or its
Affiliate transferring Personal Data has legal grounds to share such data
relating to the purpose for which the Personal Data is exchanged. “Personal
Data” shall have the meaning as defined in the EU Regulation (EU) 2016/679
(General Data Protection Regulation). Neither Party considers itself or its
Affiliates to process Personal Data as a “processor” on behalf of the other,
however the Parties further agree to execute any further documentation as may be
required to ensure continued compliance with the applicable law in the event
that the nature of the data processing relationship between or among the Parties
and their respective Affiliates changes. 18. Term and Termination. 18.1 Term and
Renewal. Subject to earlier termination as provided below, this Agreement will
be in effect from and after the Original Effective Date until September 30, 2021
(the “Term”). Thereafter, the Term may be renewed by mutual written agreement.
18.2 Termination. (a) Termination for Breach of this Agreement. In addition to
any other termination rights provided for in this Agreement, either Party may
terminate this 23



--------------------------------------------------------------------------------



 
[rockwellagreement024.jpg]
Agreement immediately upon written notice to the other Party in the event of
material breach of this Agreement by the other Party or its Affiliates (“Cause”)
if the defaulting Party or Affiliate fails to cure such breach within sixty (60)
days following notice of such breach from the non-defaulting Party. Without
limitation, the failure to make any payment due under this Agreement will
constitute a material breach of this Agreement (excluding payments that are the
subject of a good faith dispute). (b) Special Termination Rights Applicable to
[***]. Notwithstanding anything else in this Agreement to the contrary, in the
event of a breach by RA, any Affiliate of RA, a Sales Agent of RA, or a Customer
of RA of any term or condition in Exhibit G or required by Exhibit G to be
included in a Customer License Agreement or a Sales Agent Agreement with respect
to the [***] Software, PTC may immediately terminate this Agreement without a
cure period with notice to RA solely with respect to the PTC Product known as
[***]. In such event, RA will immediately cease selling, reselling and otherwise
distributing such PTC Product and terminate the Customer licenses for such PTC
Product. PTC hereby agrees that it will make a reasonable effort to obtain a
modification of the requirements described in this Section 18.2(b) from its
licensor of certain code underlying the PTC Product known as [***]. (c)
Termination for Bankruptcy/Dissolution. Either Party may terminate this
Agreement immediately upon written notice in the event the other Party (i)
becomes insolvent, (ii) becomes the subject of proceedings under any law
relating to bankruptcy or the relief of debtors and, in the case of involuntary
proceedings, the petition is not dismissed, stayed, bonded or discharged within
[***] of the commencement of the proceedings or (iii) admits in writing its
inability to pay its debts as they become due (collectively,
“Bankruptcy/Dissolution”). (d) Termination for Change of Control. Either Party
may terminate this Agreement in the event of a Change of Control of RA or PTC
upon written notice to the other Party delivered prior to the consummation of
the Change of Control, with such termination effective upon the later of (i)
[***] following delivery of such written notice and (ii) [***]. (e) Termination
for Prohibited Assignment. RA may terminate this Agreement [***] upon written
notice to PTC in the event of any attempted assignment of this Agreement by PTC
in violation of this Agreement. PTC may terminate this Agreement [***] upon
written notice to RA in the event of any attempted assignment of this Agreement
by RA in violation of this Agreement. (f) Termination for Breach of Securities
Purchase Agreement. PTC may terminate this Agreement upon [***] prior written
notice to RA in the event of a material breach by RA of Section 4.1 (Prohibition
on Transfers), Section 4.3 (No Transfers to Company Competitors or Significant
Shareholders) or Section 5.3 (Standstill) of the Securities Purchase Agreement
if such breach is incapable of cure or RA otherwise fails to cure such breach
within [***] following notice of such breach from PTC. 24



--------------------------------------------------------------------------------



 
[rockwellagreement025.jpg]
18.3 Post-Termination Obligations. (a) General. Upon expiration or termination
of this Agreement, with or without Cause, each Party will, and will cause its
Affiliates to, immediately, (i) subject to Section 18.3(b), discontinue
advertising, marketing, distributing or transferring the Combined Offering and
cease all use of the Combined Offering Brand, and (ii) subject to Section
18.3(c), cease all resale of the other Party’s Products and any materials
identifying or referring to the other Party’s Products. All Customer License
Agreements properly granted prior to the effective date of expiration or
termination will survive expiration or termination and continue according to
their terms. Within fifteen days after any such expiration or termination, each
Party will, and will cause its Affiliates to, return to the other Party or, at
such other Party’s request, destroy all Confidential Information of such other
Party and its Affiliates, and at such other Party’s request, certify in writing
such Party’s compliance with this Section. (b) Combined Offering Continuation.
Upon expiration or termination of this Agreement for any reason, each Party and
its Affiliates may continue to distribute the Combined Offering, subject to all
terms and conditions of this Agreement (including payment terms) for up to six
(6) months after the termination/expiration date, after which existing Customers
of the Combined Offering may be renewed for up to an additional four (4) years
from the termination or expiration date. For avoidance of doubt, no subscription
(as renewed) may extend beyond the fourth (4th) anniversary of the effective
date of the expiration or termination of this Agreement. Notwithstanding the
foregoing, if the Agreement is terminated under Section 18.2(a), Section
18.2(c), Section 18.2(e) or Section 18.2(f), only the terminating Party may
exercise the rights set forth in this Section 18.3(b). (c) Standard Reseller
Agreement. Upon expiration or termination of this Agreement for any reason, each
Party and its Affiliates may resell licenses for the other Party’s Products for
up to three (3) years after the effective date of the expiration or termination
of this Agreement, subject to the standard reseller terms of the Party that owns
the applicable Products. Notwithstanding the foregoing, if the Agreement is
terminated under Section 18.2(a), Section 18.2(c), Section 18.2(e) or Section
18.2(f), only the terminating Party may exercise the rights set forth in this
Section 18.3(c). (d) Support Obligations. Each Party’s and its Affiliates’
support obligations under the OEM Agreement with respect to its Products
distributed in the Combined Offering will survive for the applicable remaining
term of each subscription license (provided that the fees for such subscription
licenses have been and continue to be paid). (e) Financial Commitments. RA’s
obligations upon expiration or termination of this Agreement with respect to the
Financial Commitments are set forth on Exhibit E. 18.4 Termination Damages.
Without prejudice to any other remedies either Party may have in respect of any
breach of this Agreement, neither Party will be liable to the other for damages
by reason of the expiration or termination of this Agreement in accordance with
the provisions set forth above. 25



--------------------------------------------------------------------------------



 
[rockwellagreement026.jpg]
18.5 Acknowledgment and Waiver. The Parties acknowledge that the provisions of
this Section are essential, fair, and reasonable, and that the occurrence of any
of the events described herein will constitute good, just, and sufficient cause
for the expiration or termination of this Agreement. The Parties further
acknowledge that any amounts spent in the performance of this Agreement will be
spent with the understanding that this Agreement may not be renewed.
Accordingly, each Party hereby waives any claim against the other for loss or
damage of any kind (including damages or other compensation for unjust
enrichment, loss of prospective profits, reimbursement for expenditures or
investments made, or commitments entered into or goodwill), due to failure of
the Parties to renew this Agreement or, upon expiration or termination, to make
a similar agreement. 18.6 Continuing Obligations. The following will survive the
expiration or termination hereof: the provisions of this Section 18.6 and
Sections 4.5(a), 11, 13, 14, 15, 16, 17, 18.3, 18.4, and 20. 19. Compliance With
Laws. 19.1 Each Party and its Affiliates will comply with all applicable laws
and regulations of the United States and the territory in which the applicable
products and services under this Agreement are licensed for use (“Territory”),
including, without limitation, the following: (a) the U.S. Foreign Corrupt
Practices Act of 1977 (15 U.S.C. §§ 78dd-1, et seq.) as amended (“FCPA”) and
other applicable anti-corruption laws, including the UK Bribery Act and those in
the Territory; (b) Data Protection Laws applicable in the Territory; and (c) the
U.S. Export Administration Regulations (15 C.F.R. Parts 730 – 774), and any
other applicable export control laws, rules, regulations or orders. 19.2 With
respect to its performance under this Agreement, each Party hereby represents,
warrants and covenants to the other Party that (a) neither it nor its employees,
directors, officers, agents, or Affiliates (collectively, “Relevant Persons”)
has caused nor will cause the other Party or its Affiliates to be in violation
of the FCPA, or any other applicable law or regulation regarding corruption or
bribery; (b) it and its Relevant Persons will not with a corrupt intent,
directly or indirectly, pay, promise or offer to pay, or authorize the payment
of, any money or give any promise or offer to give, or authorize the giving of
anything of value to any person for purposes of corruptly obtaining or retaining
business for or with, or directing business to, any person; (c) no part of any
payment, compensation, reimbursement or fee received by it pursuant to this
Agreement or otherwise will be used directly or indirectly as a corrupt payment,
gratuity, emolument, bribe, kickback, or other improper benefit to any person;
and (d) neither it nor its Relevant Persons will directly or indirectly request,
agree to receive, or accept a financial or other advantage from any person. 19.3
Each Party represents, warrants and covenants to the other Party that neither
it, nor any of its employees, directors, officers, agents, or affiliates are
listed on, nor affiliated with, any entity or person that is listed on the U.S.
Commerce Department’s Denied Persons List, Entity List, or Unverified List, the
U.S. State Department’s Nonproliferation Sanctions List, or the U.S. 26



--------------------------------------------------------------------------------



 
[rockwellagreement027.jpg]
Treasury Department’s List of Specially Designated Nationals and Blocked Persons
(each a “List”, and collectively the “Restricted Party Lists”). Further, each
Party hereby confirms that it does not have any business relationships with any
person or entity identified on a Restricted Party List. The Restricted Party
Lists can be found at: http://export.gov/ecr/eg_main_023148.asp. 19.4 Neither
Party nor its Affiliates will distribute Products to a third party where it is
aware of or has a reason to believe that any Products will be used for
Restricted Activities (defined below), or be re-exported, transferred or
diverted to a person or entity engaged in Restricted Activities. In furtherance
of its obligations, each Party represents, warrants and covenants to the other
Party that, unless express written prior authorization is obtained from the
other Party, it and its Affiliates will not: (a) export, directly or indirectly,
the other Party’s Products to a country embargoed under U.S. law, either
separately or as part of a system; (b) provide in any way the other Party’s
Products to a party on a List; and/or (c) provide in any way the other Party’s
Products to a third party if it has reason to believe that they may be used in a
Restricted Activity or reexported, transferred or diverted to a party on a List.
Each Party also agrees that it will provide the other Party with full
information, certifications and other documentation reasonably required by the
other Party to ensure that it has complied with all export restrictions and
requirements imposed by applicable law. “Restricted Activities” mean: (i)
nuclear-related activities (including without limitation maritime nuclear
propulsion projects); (ii) the design, development, production or stockpiling of
missiles; and/or (iii) the design, development, production or stockpiling of
biological or chemical weapons. 20. General Provisions. 20.1 Affiliate
Performance Guarantee. A breach by a Party’s Affiliate of such Affiliate’s
obligations under this Agreement will be deemed a breach of this Agreement by
such Party. Each Party guarantees the performance of the obligations of its
Affiliates under this Agreement. 20.2 Independent Contractors. The relationship
of PTC (and its Affiliates) and RA (and its Affiliates) will be that of
independent contractors. There is no relationship of agency, partnership, joint
venture, employment or franchise between or among the Parties and their
respective Affiliates. Neither Party nor its Affiliates has the authority to
bind the other Party or any of its Affiliates or to incur any obligation on
behalf of the other Party or its Affiliates or to represent itself as the agent
of the other Party or its Affiliates or in any way that might result in
confusion as to the fact that the Parties are separate and distinct entities.
Without limiting the generality of the foregoing, each Party will not, and will
cause its Affiliates not to, make any representations, warranties or covenants
of any kind on behalf of the other Party or its Affiliates. 20.3 Assignment.
Neither Party will assign or transfer this Agreement (or any of its rights or
obligations hereunder) without the prior written consent of the other Party.
Either Party may assign this Agreement without the other Party’s prior consent
to any third party controlling, 27



--------------------------------------------------------------------------------



 
[rockwellagreement028.jpg]
controlled by or under common control with the assigning Party. Any purported
assignment in violation of this Section will be null and void and a breach of
this Agreement. For purposes of clarity, a Change of Control of a Party will not
constitute an assignment of this Agreement; however, in such event, each Party
may elect to terminate this Agreement in accordance with Section 13.2(d) or (e),
as applicable. 20.4 Amendment. No waiver, alteration, modification, or
cancellation of any of the provisions of this Agreement will be binding unless
made in writing and signed by each of the Parties hereto. 20.5 No Implied
Waivers; Interpretation. A failure at any time to require performance of any
provision hereof will in no manner affect a Party’s right at a later time to
enforce such provision. No failure by either Party to take any action or assert
any right hereunder will be deemed to be a waiver of such right in the event of
the continuation or repetition of the circumstances giving rise to such right.
For purposes hereof, “including” means “including without limitation”. Each
Party has had the opportunity to consult with counsel in connection with the
review, drafting and negotiation of this Agreement. Accordingly, the rule of
construction that any ambiguity in this Agreement will be construed against the
drafting Party will not apply. 20.6 Severability. If any provision of this
Agreement is held to be invalid or unenforceable, the remainder of the
provisions will remain in full force and effect. The invalid or unenforceable
provision will be modified so as to render it enforceable while giving effect,
as nearly as possible to the original intent of the Parties. 20.7 Non-Exclusive
Remedies. Except as expressly specified in this Agreement to the contrary, no
remedy referred to in this Agreement is intended to be exclusive, but each will
be cumulative and in addition to any other remedy referred to herein or
otherwise available at law, in equity or otherwise. 20.8 Entire Agreement. This
Agreement, including all Schedules and Exhibits attached hereto (which are each
hereby incorporated herein), (a) constitutes the entire understanding and
agreement between the Parties with respect to the subject matter hereof, (b)
amends and restates the Original Agreement in its entirety, and (c) supersedes
all other agreements, oral or written, between the Parties, including all
proposals, oral or written, negotiations, conversations, and discussions between
the Parties. 20.9 Notices. Unless specifically set forth otherwise and until
either Party gives notice to the other Party of a change in address, all notices
or communications of any kind made or required to be given pursuant to this
Agreement will be in writing and delivered to: If to PTC: PTC Inc. Attn: General
Counsel 121 Seaport Blvd, Boston MA 02210 With a copy (which will not constitute
notice) to: 28



--------------------------------------------------------------------------------



 
[rockwellagreement029.jpg]
Stephen G. Charkoudian Goodwin Procter LLP 100 Northern Avenue Boston, MA 02210
If to RA: Rockwell Automation, Inc. Attn: General Counsel 1201 South 2nd Street
Milwaukee, WI 53204 With a copy (which will not constitute notice) to: Bryan S.
Schultz Foley & Lardner LLP 777 East Wisconsin Avenue Milwaukee, WI 53202-5306
20.10 Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of New York, without regard to
principles of conflicts of laws. Each of the Parties hereby irrevocably and
unconditionally consents to submit to the sole and exclusive jurisdiction of the
state and federal courts located in New York County in the State of New York for
any litigation among the Parties hereto arising out of or relating to this
Agreement. The provisions of the United Nations Convention on Contracts for the
International Sale of Goods are hereby excluded and will not apply to this
Agreement. 20.11 Multiple Counterparts. This Agreement may be executed
simultaneously in two or more counterparts, each one of which will be deemed an
original, but all of which will constitute one and the same instrument.
[Remainder of page intentionally left blank] 29



--------------------------------------------------------------------------------



 
[rockwellagreement030.jpg]
IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as of
the date first set forth above. PTC INC. ROCKWELL AUTOMATION, INC. /s/ James E.
Heppelmann /s/ Blake Moret Signature of Authorized Representative Signature of
Authorized Representative James E. Heppelmann Blake Moret Name Name President
and Chief Executive Officer President and Chief Executive Officer Title Title
[Signature page to Second Amended and Restated Strategic Alliance Agreement]



--------------------------------------------------------------------------------



 
[rockwellagreement031.jpg]
EXHIBIT A PRODUCT EXHIBIT PTC Products PTC Subscription Software Products: 
ThingWorx products  Vuforia products  ThingWorx Industrial Connectivity
products  Creo Illustrate (if sold with Vuforia Studio)  Creo View JT Import
option (if sold with Vuforia Studio) For clarity, ThingWorx Industrial
Connectivity products are sometimes also referred to as Kepware, but RA and its
Affiliates are not authorized to distribute products under that branding under
this Agreement. ThingWorx and Vuforia are PTC Development Platform Products. PTC
SaaS Products:  Vuforia SaaS products  ThingWorx Saas products Cloud Managed
Services:  Cloud Managed Services for ThingWorx products  Cloud Managed
Services for the Vuforia Studio products RA Products  FactoryTalk
ProductionCentre (MES), FactoryTalk Analytics Edge, FactoryTalk Analytics
DataView, and FactoryTalk Analytics DataFlowML, including their platforms,
applications, solutions, and services In the event RA re-brands any of the RA
Products listed above, any such resulting product(s) shall also be deemed "RA
Products." In the event RA adds new modules, applications, or products to the
FactoryTalk product family, the parties shall discuss in good faith whether such
product(s) should be included as "RA Products" under the spirit of the
Agreement. Exhibit A; Page 1



--------------------------------------------------------------------------------



 
[rockwellagreement032.jpg]
EXHIBIT B ADDITIONAL TERMS AND COVENANTS 1. Restricted Companies. “PTC
Restricted Companies” means all businesses and divisions of the following
companies, to the extent those businesses and divisions compete with RA and its
Affiliates:  [***]  [***]  [***]  [***]  [***]  [***]  [***]  [***] 
[***]  [***]  [***]  [***]  [***]  [***]  [***]  [***]  [***]  [***]
(provided that, at the time that its existing agreements concerning the license
of [***] to [***] for internal use is subject to renewal, [***] may provide
[***] with the right to resell the number of licenses to the [***] equal to (a)
the number of licenses that remain unused by [***] at the time of the expiration
of the existing agreement less (b) the number of licenses sold in connection
with the renewal agreement with [***].)  the subsidiaries of each of the
foregoing “RA Restricted Companies” means all businesses and divisions of the
following companies, to the extent those businesses and divisions compete with
PTC and its Affiliates:  [***]  [***]  [***]  [***]  [***]  [***]  [***]
 [***]  [***]  [***] Exhibit B; Page 1



--------------------------------------------------------------------------------



 
[rockwellagreement033.jpg]
 [***]  [***]  [***]  [***]  the subsidiaries of each of the foregoing 2.
Restrictions on [***]’s Distribution of [***] Products. Technology Purchase
Agreement, dated as of [***], between [***] and [***] Technology Purchase
Agreement, dated as of [***], among [***], [***], [***] and [***] The
restrictions set forth applicable to [***] in the agreements above are the same
restrictions as applicable to [***]. To [***]’s knowledge, the restrictions set
forth in the agreements do not substantially impact [***]’s rights under this
Agreement, and if any substantial impact does arise, the Parties will work in
good faith to resolve the substantial issue. 3. Restrictions on [***]’s
Distribution of [***] Products. None 4. Opportunity Registration Process In
order to register an opportunity to sell or license the Combined Offering or PTC
Products, RA must submit a specific sales opportunity (an “Opportunity”) to PTC
for proposed registration status by email to the email address PTC provides to
RA for opportunity registration purposes. Notifying PTC of an Opportunity
through any other means will not constitute an effective attempt to register the
Opportunity under the terms of this Agreement. PTC may, in its reasonable
discretion, approve or deny the registration of any Opportunities using the
following general principles. 1. The details of the Opportunity (i.e.,
anticipated deal size, products involved, division of the Customer, relevant
geography, etc.) must be specified by RA in the request for registration. An
Opportunity will likely be rejected if the registration form is not sufficiently
detailed. Without limiting the foregoing, attempting to register
customers/accounts generally is not permitted. 2. If PTC or PTC Affiliate or
reseller or distributor has engaged with the customer on, and actively worked,
the opportunity, then PTC is likely to reject it. 3. If the Opportunity is not
in the Factory SCO or Factory SCP setting, PTC will likely reject the proposed
registration. 4. If PTC reasonably believes, after consultation with RA, that RA
does not have adequate sales coverage or adequate relationships to successfully
sell that Opportunity. 5. If PTC has other reasonable grounds for rejecting the
Opportunity Exhibit B; Page 2



--------------------------------------------------------------------------------



 
[rockwellagreement034.jpg]
PTC will use reasonable efforts to respond to a request to register an
Opportunity within five (5) business days of the date that RA submits it for
registration and agrees it will consider each registration request in good
faith. In communicating its decision in the event of a rejection, PTC will
inform RA why PTC is rejecting the proposed registration. In the event an
Opportunity is rejected, RA may appeal such rejection to the Governance Team.
Every deal registration that is accepted by PTC will have an expiration date,
which will be one hundred and eighty (180) days from the date that PTC
communicates its acceptance of the registration to RA (or such other period as
PTC specifies when it accepts the registration). Thereafter, unless PTC extends
the registration, the applicable Opportunity will be deemed not to be registered
any longer. During the term of each deal registration, RA and its Affiliates
will have the exclusive right (vis- a-vis PTC direct sales) to the applicable
Opportunity. 5. Initial Governance Team Members RA:  [***]  [***]  [***] 
[***]  [***]  [***] PTC:  [***]  [***]  [***]  [***]  [***]  [***] 6.
Exclusive Territory The following account selection process will be used to
determine the Exclusive Territory of RA and its Affiliates. In all cases,
exclusivity applies to Factory SCO use cases only and determinations will be
made in good faith. Except as specified, all other accounts will not be
exclusive. For purposes of this Section, a “Substantial Business Relationship”
shall mean, in respect of the customer at hand, either (a) the applicable Party
and its Affiliates have made sales of more than [***] to such customer in the
previous 12-month period or (b) such customer already has standardized on an
offering of such Party. Exhibit B; Page 3



--------------------------------------------------------------------------------



 
[rockwellagreement035.jpg]
List of [***] A. RA will provide PTC with a list of proposed companies whose
primary use case is in the area of Factory SCO. The list will be reviewed by a
joint steering committee comprised of an equal number of members from each
Party. From this review, a final list of Factory SCO customers (not to exceed
[***] accounts) will be selected. PTC may reject a company’s inclusion on the
list because PTC already has a Substantial Business Relationship with that
customer. B. Unless a significant opportunity requires a special intermittent
review, the above-described process will be completed on a twice a year basis at
which point accounts can be exchanged on the list (but in no event will the
number exceed [***] unless the Parties mutually agree in writing). For the sake
of clarity, each affiliate of a company that has different businesses will be
treated as different companies in calculating the [***] companies.
Industry-Specific Instances In addition to the companies to be identified and
listed above, for companies that meet all of the following criteria set forth
below, RA and its Affiliates will have exclusivity. RA will notify PTC of what
companies meet these criteria so that PTC can notify its direct sales force not
to sell the PTC Products to such companies. These accounts will not count
against the [***] named accounts on the RA exclusive list referenced above. A.
The company’s business(es) must be entirely in one or more of the following
industries, or the company must have a business or division whose business is
entirely in one or more of the following industries (in which case only that
business/division will qualify):  Drug/pharmaceutical companies (but not
including medical devices);  Metals, mining and cement;  Oil, gas and chemical
;  Consumer package goods, including food, beverage, home and personal care
companies; and  North America automotive OEMs. B. The company must be an end
user company. “End User Companies” will be defined as companies that operate in
the end user environment or setting but does not include the factory where the
equipment and/or tools for use in the end user environment/setting are
manufactured. For example, without limitation,  In the drug setting, the drug
manufacturer itself would be an End User Company, whereas a company making
equipment for use in drug manufacturing would not be an End User Company;  In
the mining setting, the operator of a mine would be an End User Company, whereas
the manufacturer of equipment for use by a mine operator would not be an End
User Company; Exhibit B; Page 4



--------------------------------------------------------------------------------



 
[rockwellagreement036.jpg]
 In the oil and gas setting, the operator of the oil platform would be an End
User Company, whereas the manufacturer of drilling equipment would not be End
User Company; and,  In the consumer product goods setting, the food
manufacturer would be an End User Company, whereas the manufacturer of equipment
for use in food manufacturing would not be an End User Company. C. The company
must already have a Substantial Business Relationship with RA or its Affiliates
related to RA hardware at that time. D. The company must also not already have a
substantial ThingWorx footprint at such time. [***] In addition, all
[***]-headquartered customers (not including [***]) will be exclusive to RA and
its Affiliates for Factory SCO use cases for their [***]-based operations. For
the sake of clarity, sales by PTC to such customers for use outside of such
companies’ [***] operations will not be precluded. [***] In addition to the
companies to be identified and listed above, for companies that are
headquartered in [***] and that meet all of the following criteria in A and B
(below), RA and its Affiliates will have exclusivity for Factory SCO use cases
for their [***]-based operations. RA will notify PTC of what companies meet
these criteria so that PTC can notify its direct sales force not to sell the PTC
Products to such companies. These accounts will not count against the [***]
named accounts on the RA exclusive list referenced above. A. The company must
already have a Substantial Business Relationship with RA or its Affiliates
related to RA hardware at that time. B. The company must also not already have a
substantial ThingWorx footprint at such time. For clarity, the parties agree
that the companies listed in Exhibit B-3 have become part of the Exclusive
Territory. Exceptions to Exclusive Territory RA or its Affiliates will be the
contracting party for companies in the Exclusive Territory unless the Governance
Team agrees otherwise. Accordingly and in that regard, the Parties acknowledge
that the following factors may be considered by the Governance Team: (i) RA or
its Affiliates does not have sales capacity in a part of the applicable
Exclusive Territory in order to effectively cover the account; or (ii) the
Customer desires not to purchase the PTC Products from RA or its Affiliates but
to purchase from PTC instead. If the Governance Team agrees that PTC will be the
contracting party with respect to a specific opportunity, such sales made by PTC
under subsection (ii) above will be deemed made by RA and computed as if RA made
the sale for purposes of calculating New ACV under this Agreement. Exhibit B;
Page 5



--------------------------------------------------------------------------------



 
[rockwellagreement037.jpg]
EXHIBIT B-1 TEMPORARY CO-SELL ALLIANCE ACCOUNTS Joint Sales Period: through
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] Exhibit B-1; Page 1



--------------------------------------------------------------------------------



 
[rockwellagreement038.jpg]
EXHIBIT B-2 PERMANENT CO-SELL ALLIANCE ACCOUNTS [***] [***] [***] [***] [***]
[***]* [***] *For the avoidance of doubt, the parties agree that RA and its
Affiliates shall have the exclusive right to sell the Combined Offering and the
PTC Products to [***] upon the same terms that apply to sales within the
Exclusive Territory as set forth in the Agreement. Exhibit B-2; Page 1



--------------------------------------------------------------------------------



 
[rockwellagreement039.jpg]
EXHIBIT B-3 [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
Exhibit B-3; Page 1



--------------------------------------------------------------------------------



 
[rockwellagreement040.jpg]
EXHIBIT C OEM TERMS EXHIBIT These Mutual OEM Terms and the attached Schedules
are collectively referred to as the “OEM Agreement”. RECITALS WHEREAS, the
Parties are entering into that certain Strategic Alliance Agreement (the
“Strategic Alliance Agreement”) to which this OEM Agreement is attached as
Exhibit C; WHEREAS, to facilitate the business objectives of the Strategic
Alliance Agreement, the Parties wish to enter into this OEM Agreement to provide
each Party with certain resale rights with respect to the other Party’s Products
for distribution under its own license conditions (as set forth herein). NOW,
THEREFORE, in consideration of the foregoing and the respective representations,
warranties, covenants and agreements set forth below, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows. OEM
AGREEMENT 1. Definitions. In addition to terms defined in the Strategic Alliance
Agreement and on first use in this OEM Agreement, the terms set forth in this
Section 1 (Definitions) will have the meanings set forth below: 1.1
“Application(s)” means the executable version of a computer program and user
interface that are created using the Development Tools of PTC Products and
completed to deliver (a) a Customer-specific use case, or (b) a vertical
market-specific use case, or (c) a specific internal use case of a Party or an
Affiliate of a Party. Applications typically include Distributable Software. 1.2
“Asset” means a sensor, device, machine, system, web service, thing, etc. that
is modeled (represented) and/or registered as an asset (or “device” or “thing”
within the software) or any separately defined part of the foregoing if it is
being treated as a separate asset within the applicable Product. For example,
without limitation, an asset could be a medical analyzer, a car, a toothbrush,
another computer system, weather service, a helicopter (and/or a helicopter
engine, if that engine is modeled or registered as a separate asset in the
applicable PTC Product). 1.3 “Combined Offering” means one or more products,
marketed and licensed under the Combined Offering Brand, each of which is
comprised of one or more RA Product(s) that is distributed with one or more PTC
Product(s), including all Updates. 1.4 “Customer License Agreement” means a
Customer license agreement created by the Product Selling Party for use by
Product Selling Party or Sales Agent in the distribution of the Combined
Offering, which license agreement may be accepted in either “shrink-wrapped”
form or an electronic equivalent which permits the Customer to view and indicate
agreement with the license terms prior to paying for the license. To the extent
any proposed modified terms for an Exhibit C; Page 1



--------------------------------------------------------------------------------



 
[rockwellagreement041.jpg]
individual Customer’s License differ from then the standard, current form of the
Customer License Agreement, the Product Originating Party will cooperate with
the Product Selling Party and will reasonably approve of all such modified
terms. 1.5 “Development Tools” means PTC’s development tools and related
software, that are made generally available by PTC to its direct customers of
the PTC Products, and Updates thereto, for use in connection with development of
agents and Applications for use with the PTC Products, and which are provided or
made available to RA and its Affiliates under this OEM Agreement, and Updates
thereto. 1.6 “Originating Party Product(s)” means the PTC Product(s) or the RA
Product(s), as the context requires. 1.7 “Product Originating Party” means the
Party whose Originating Party Product(s) are sold by the other Party as part of
the Combined Offering under this OEM Agreement. 1.8 “Product Selling Party”
means the Party and/or its Affiliate(s) that sells the other Party’s Product(s)
as part of the Combined Offering under this OEM Agreement. 1.9 “PTC
Distributable Software” means the PTC Product Agents and components and files
included in Applications or otherwise generated by use of the Development Tools
that are designed to be distributed on or with Assets for use at the location of
Registered Assets in accordance with the applicable Documentation, and Updates
thereto. 1.10 “PTC Product Agents” means the agent software components and
Updates thereto that PTC makes generally available to its customers and users,
and which are provided or made available to RA under this OEM Agreement and
intended to be delivered to Customers or Users for installation and use on
Registered Assets or at the location of Registered Assets. 1.11 “RA Components”
means RA’s hardware, software, or hosting services that are part of a Combined
Offering. 1.12 “RA Distributable Software” means the software components and
Updates thereto that RA or its Affiliates makes generally available to its
customers and users, and which are provided or made available to PTC under this
OEM Agreement and intended to be delivered to Customers or Users for
installation and use on RA products or at the location of RA products. 1.13
“Registered Asset” means the total quantity of assets represented by a unique ID
and registered within the PTC Product known as the ThingWorx Platform that are
associated with Assets. Registered assets reflected in the PTC Product known as
the ThingWorx Platform that are associated only with communication devices (such
as SIMs and wireless edge devices used solely for enabling communication with a
Customer’s Assets) are not counted towards the total permissible number of
Registered Assets. Registered Assets are measured monthly and usage is based on
the peak number of Registered Assets during the month. 1.14 “Sales Agent” means
a member of Product Selling Party’s standard distribution channels that (a) is
appointed by Product Selling Party to exercise the rights granted to Product
Exhibit C; Page 2



--------------------------------------------------------------------------------



 
[rockwellagreement042.jpg]
Selling Party by Product Originating Party pursuant to Section 2 and (b) with
respect to which the requirements of Section 2.3 have been met. 1.15 “Sales
Agent Agreement” means a reseller agreement for use by Product Selling Party in
the redistribution of a Combined Offering by a Sales Agent, which agreement must
be in written form and signed by the Sales Agent. 1.16 “Specifications” means
the functional specifications of the Originating Party Products set forth in the
Documentation. 1.17 “Sublicensees” means Customers and/or Sales Agents, as
applicable. 1.18 “Support” means the provision of support services and technical
support with respect to the Products, as the case may be, with responsibility
for first line and second tier support. 1.19 “User” means any individual
authorized by a Customer (including such Customer’s employees, customers and/or
subcontractors) to utilize the Combined Offering for its internal business
purposes, and not for further resale or distribution. 2. License and
Restrictions. 2.1 Grant of License. Subject to the terms and conditions of the
Strategic Alliance Agreement and this OEM Agreement, each Product Originating
Party hereby grants to each Product Selling Party, and each Product Selling
Party hereby accepts (in the case of each of PTC and RA as a Product Selling
Party, on its behalf and on behalf of its Affiliates), a non-exclusive (except
as set forth in the Strategic Alliance Agreement), non-transferable (except as
set forth herein), non-assignable (except as set forth in the Strategic Alliance
Agreement), non- sublicensable (except as set forth in this Section 2.1 and
Section 2.3), fee-bearing license as follows: (a) Distribution License for
Originating Party Products - solely pursuant to the sublicensing terms described
in Section 2.1(c) and/or Section 2.1(d) below, to market install, configure,
implement, service, support and distribute the Originating Party Products only
as part of a Combined Offering and, in the case of RA and its Affiliates, only
for Factory SCO and Factory SCP use cases; (b) Modify and Distribute
Documentation - to reproduce, modify, and use for purposes of training and
support, the Documentation supplied by Product Originating Party, and distribute
the modified Documentation as an embedded or bundled component of the applicable
Combined Offering, solely for use with the Combined Offering or Application of
Product Selling Party, and in the case of RA and its Affiliates, solely in the
Factory SCO and Factory SCP settings; (c) Customer Sublicenses - to grant to
Customers sublicenses for use of the Originating Party Products as part of a
Combined Offering, in the case of RA and its Affiliates solely in the Factory
SCO and Factory SCP settings; Exhibit C; Page 3



--------------------------------------------------------------------------------



 
[rockwellagreement043.jpg]
(d) Sales Agent Sublicenses - to grant to Sales Agents sublicenses for
redistribution of the Originating Party Products to Customers as part of a
Combined Offering, in the case of RA and its Affiliates solely in the Factory
SCO and Factory SCP settings; and (e) Sales Enablement License - to use the
Originating Party Products for purposes of Sales Enablement. 2.2 Additional
Licenses by PTC to RA. Subject to the terms and conditions of the Strategic
Alliance Agreement and this OEM Agreement, PTC hereby grants to RA and its
Affiliates, and RA hereby accepts on its behalf and on behalf of its Affiliates,
a non-exclusive (except as set forth in the Strategic Alliance Agreement),
non-transferable (except as set forth herein), non-assignable (except as set
forth in the Strategic Alliance Agreement), non- sublicensable (except as set
forth in this Section 2.2 and Section 2.3), fee-bearing license as follows: (a)
Use License - to internally install and use the PTC Products designated on
Exhibit A to the Strategic Alliance Agreement as a “PTC Development Platform
Product”, solely for the purpose of (i) internally developing, testing and
supporting Applications of RA and RA Components, and (ii) training Sales Agents
of RA and its Affiliates; and (b) License for Distributable Software - to (i)
reproduce, install, and distribute copies of the Distributable Software solely
in the Factory SCO and Factory SCP settings, for use only with a Combined
Offering or Application of RA, through multiple tiers of distribution to Asset
end users, in each case solely for installation and use by a Customer and/or
Asset end user in connection with the applicable Combined Offering or
Application of RA or its Affiliate; (ii) grant to Sales Agents sublicenses for
redistribution of the Distributable Software, solely for internal business
purposes, only in the Factory SCO and Factory SCP settings, and in the form of a
Sales Agent Agreement in accordance with Section 2.3; and (iii) grant to
Customers sublicenses for use of the Distributable Software, solely for internal
business purposes, only in the Factory SCO and Factory SCP, in the form of a
Customer License Agreement in accordance with Section 2.3. 2.3 Customer License
Agreements and Sales Agent Agreements. Product Selling Party agrees that
Customers will be permitted to use Originating Party Products only as part of a
Combined Offering under a Customer License Agreement, and Sales Agents will only
be permitted to redistribute Originating Party Products under a Sales Agent
Agreement, such agreements to be preapproved by Product Originating Party, and
in each case that, at a minimum and unless otherwise agreed to by the Parties,
include contractual provisions that: (a) with respect to Customers, grant the
Customer the non-transferable, non- sublicenseable right to use the applicable
Originating Party Product according to the terms set forth in this Section 2.3,
solely for the Customer’s internal business purposes and only as distributed
with the Combined Offering; or (b) with respect to Sales Agents, (i) grant the
Sales Agent the non-transferable right to (A) market and distribute the
applicable Originating Party Product according to the Exhibit C; Page 4



--------------------------------------------------------------------------------



 
[rockwellagreement044.jpg]
terms set forth in this Section 2.3 and only as distributed with the Combined
Offering, and (B) grant sublicenses to Customers only for their use of the
Combined Offering consistent with the terms of this Section 2.3 as applicable to
Customers and (ii) require strict compliance with all applicable laws and
regulations, including without limitation the FCPA; and (c) with respect to
Sublicensees, (i) prohibit the removal of any copyright or other proprietary
notices; (ii) prohibit causing or permitting the reverse engineering,
disassembly or decompilation of the applicable Originating Party Product portion
of the Combined Offering (or the Combined Offering as a whole); (iii) prohibit
title to the applicable Originating Party Product portion of the Combined
Offering (or the Combined Offering as a whole) from passing to the Sublicensee;
(iv) disclaim Product Originating Party’s liability to the Sublicensee for
damages, whether direct or indirect, incidental or consequential or for loss of
profits, arising in connection with the Customer License Agreement or Sales
Agent Agreement, as applicable; and (v) state that Product Originating Party
disclaims any warranty of any kind directly to the Sublicensee with respect to
the applicable Originating Party Product, including any warranty of performance,
title, merchantability, fitness for a particular purpose and non-infringement.
(d) As between Product Selling Party and Product Originating Party, Product
Selling Party is responsible for enforcing Customer License Agreements and Sales
Agent Agreements and for any failure to enforce the Customer License Agreements
and Sales Agent Agreements. If either Party chooses not to enforce the terms of
the Customer License Agreement, and if requested by the other Party, the Product
Selling Party will use reasonable efforts to assign to the Product Originating
Party its, or the applicable Sales Agent, rights under the applicable Customer
License Agreements and Sales Agent Agreements to the extent necessary to permit
the Product Originating Party to enforce the terms and conditions under the
Customer License Agreements and Sales Agent Agreements applicable to the
applicable Product, and to take corrective action on its own behalf to remedy
such breach and to seek such equitable relief on its own behalf. 2.4
Reservations; Restrictions. (a) Retained Rights. As between the Parties and
subject to the licenses in this OEM Agreement, PTC owns all rights in the PTC
Products, including all PTC Distributable Software, and RA owns all rights in
the RA Products, including all RA Distributable Software, provided to PTC,
including in either case all Updates, upgrades, modules, add- ons, modifications
or improvements to or derivative works. Each Party retains all rights, titles,
and interests in and to its respective technology and intellectual property,
including the intellectual property rights in its trademarks, products,
services, and documentation, and hereby reserves all rights not expressly
granted in this OEM Agreement or the Strategic Alliance Agreement. Except as set
forth herein, neither Party will attempt to or knowingly permit or encourage
others to, and each Party will cause its Affiliates not to, attempt to alter,
reverse engineer, decompile, disassemble or otherwise attempt to derive the
source code of the other Party’s materials, except to the extent that the
restrictions in this sentence are expressly precluded by applicable laws. Taking
any of these actions is a material breach of this OEM Agreement. Exhibit C; Page
5



--------------------------------------------------------------------------------



 
[rockwellagreement045.jpg]
(b) Ownership of Applications and Distributable Software. Subject to the terms
and conditions of the Strategic Alliance Agreement, each Party and its
Affiliates will own all rights, title and interest to any Applications developed
by such Party or Affiliate, including all Updates, upgrades, modules, add-ons,
modifications or improvements to or derivative works thereof. Notwithstanding
the foregoing, PTC will own all of the PTC Distributable Software incorporated
into such Application. Similarly, to the extent PTC or its Affiliates develops
any applications based on RA software, RA will own all of the RA Distributable
Software incorporated into such application. (c) License Restrictions. Without
limitation, Product Selling Party will not, directly or indirectly: (i) use any
Originating Party Product for Product Selling Party’s internal business
operations as part of a hosted service or otherwise outside the scope of the
license granted in Section 2.1; (ii) modify, translate, copy, reproduce, reverse
engineer, decompile, disassemble or otherwise attempt to derive the source code
of any Originating Party Product, or remove any copyright or other proprietary
notices of any Originating Party Product or related Documentation; or (iii)
solicit sales of, sell, distribute, sublicense or otherwise transfer any
Originating Party Product (A) to any person or entity that is not a Customer or
Sales Agent, or (B) other than pursuant to a Customer License or Sales Agent
Agreement. Product Selling Party will be fully responsible to Product
Originating Party and its licensors for compliance by Product Selling Party’s
employees, agents and consultants with the foregoing restrictions and all other
terms and conditions hereof. Notwithstanding anything contained herein, all
transfers, including all transfers by Product Selling Party to Customers, of any
Originating Party Product are by way of license only, and not sale. Nothing
herein will affect any sale or transfer of title to such Originating Party
Products to Product Selling Party or any third party. (d) Open Source
Restrictions. Product Selling Party will not incorporate, link, distribute or
use any third party software or code in conjunction with any Originating Party
Product in such a way that: (i) creates, purports to create or has the potential
to create, obligations with respect to any Originating Party Product or other
software owned by or licensed to Product Originating Party, including without
limitation the distribution or disclosure of any source code; or (ii) grants,
purports to grant, or has the potential to grant to any third party any rights
to or immunities under any intellectual property rights or proprietary rights of
Product Originating Party or its Affiliates, including without limitation as
such rights exist in or relate to any Originating Party Product. Without
limiting the generality of the foregoing, Product Selling Party will not
incorporate, link, distribute or use (i) any Originating Party Product or any
other software provided by Product Originating Party, nor (ii) any software,
products, documentation, content or other materials developed using any
Originating Party Product, with any code or software licensed under any version
of the GNU General Public License (“GPL”), Affero General Public License
(“AGPL”), Lesser General Public License (“LGPL”), European Union Public License
(“EUPL”), Apple Public Source License (“APSL”), Common Development and
Distribution License (“CDDL”), IBM Public License (“IPL”), Eclipse Public
License (“EPL”), Mozilla Public License (“MPL”), or any other open source
license, in any manner that could cause or could be interpreted or asserted to
cause any Originating Party Product or other software provided by Product
Originating Party (or any modifications thereto) to Exhibit C; Page 6



--------------------------------------------------------------------------------



 
[rockwellagreement046.jpg]
become subject to the terms of the GPL, AGPL, LGPL, EUPL, APSL, CDDL, IPL, EPL,
MPL, or such other open source license. (e) Quality Control Requirements. Each
Party acknowledges the other Party’s exclusive ownership of the other Party’s
Trademarks and that use by either Party or its Affiliates of any of the other
Party’s Trademarks, including any resulting goodwill, will inure to the sole
benefit of the Party that owns such Trademarks. Neither Party will knowingly do
or permit to be done, and will cause its Affiliates not to do or cause to be
done, any act or thing inconsistent with such ownership and will not acquire or
claim or assist third parties in acquiring or claiming any title in or to any of
the other Party’s Trademarks, including by virtue of the Strategic Alliance
Agreement, this OEM Agreement, or through either Party’s use of the other
Party’s Trademarks. Neither Party will directly or indirectly, and will cause
its Affiliates not to directly or indirectly, undertake any action that in any
manner might question, contest, challenge, infringe or impair the validity,
enforceability, scope of rights or title of the other Party in any of the other
Party’s Trademarks at any time during the term of the Strategic Alliance
Agreement. Each Party agrees that (a) all Combined Offerings identified by any
of the other Party’s Trademarks will be at least equal in quality to the
mutually agreed specifications therefore (the “Quality Standard”) and (b) it
will maintain, and will cause its Affiliates maintain, procedures to assure the
consistent quality of all Combined Offerings bearing or containing the other
Party’s Trademarks. Each Party will have the right to audit and inspect, upon
advance written notice, at the inspecting Party’s sole expense, and during
regular business hours, the use by the other Party and its Affiliates of its
Trademarks licensed hereunder and all Combined Offerings identified by any of
its Trademarks (f) Registered Asset Requirements. Where RA or an Affiliate of RA
is Product Selling Party, RA will, and will cause its Affiliates to, require
that any Asset used with the Combined Offering that includes the PTC Product
known as ThingWorx be a Registered Asset, and will prohibit Customers and Users
from using Assets with such Combined Offering in a manner that intends to mask
the unique identifier for any Asset or otherwise to circumvent the per Asset
payment obligations, in each case, by including such requirement and restriction
in each Customer License Agreement. 2.5 Term of Licenses. Product Selling Party
and its Sales Agents may sell Subscription Licenses to the Combined Offering,
with a maximum license term of three (3) years unless otherwise agreed to the
Parties. 2.6 Licensing Basis. Unless otherwise agreed to by the Parties, the PTC
Products licensed as part of the Combined Offering will be licensed using the
licensing basis (e.g., per user, per asset) as specified at
https://www.ptc.com/en/documents/legal-agreements; provided that, after the
reasonable request of PTC due to a change in such documentation, RA will license
the PTC Products to Customers on terms that provide that the Customers cannot
effect an early termination of the license without cause. 3. Maintenance
Services. Exhibit C; Page 7



--------------------------------------------------------------------------------



 
[rockwellagreement047.jpg]
3.1 The Parties agree that, notwithstanding anything in this OEM Agreement,
Product Selling Party will provide first line Support to all Customers of the
Combined Offering, and Product Originating Party will provide second tier
Support to Product Selling Party. Generally, first line Support means that
Product Selling Party will interface with the Customers and before escalating an
issue, will have a technical Support personnel who is properly trained in
providing Support for the Originating Party Product(s) to trouble-shoot the
issue and attempt to achieve a workaround. If a workaround is not possible after
diligent efforts, Product Selling Party may contact Product Originating Party
for second line Support, which typically will involve Product Originating Party
development personnel using diligence efforts to create a bug fix or other
solution to the Customer’s problem. The Product Originating Party’s Support
obligations will include providing the Product Selling Party with Updates as
Product Originating Party makes such Updates generally available, and the
additional maintenance obligations set forth on Schedule A. 4. OEM Warranties.
4.1 Warranty. (a) Warranty. Each Product Originating Party warrants to Product
Selling Party that Product Originating Party is authorized to grant the
license(s) granted by it under this OEM Agreement and that, subject to the
remainder of this Section 4.1, the Originating Party Products will be free from
Errors during the Warranty Period. “Warranty Period” means: (a) for Perpetual
Licenses, the ninety day period commencing on the date Product Originating Party
makes the Originating Party Product available to Product Selling Party or
Sublicensee, and (b) for Subscription Licenses, the term of the subscription.
Product Originating Party will have no warranty obligations hereunder with
respect to any (i) Errors attributable to the use of an Originating Party
Product in an application or environment for which it was not designed or
contemplated, or (ii) Errors attributable to any modifications or customizations
of an Originating Party Product not made by or on behalf of Product Originating
Party. Product Originating Party’s issuance of an Update will not re-start a
Warranty Period that has expired. (b) Remedy. Product Originating Party’s and
its licensors’ entire liability and Product Selling Party’s exclusive remedy for
any breach by Product Originating Party of the warranty given in this Section
4.1 will be, at Product Originating Party’s sole discretion, either to (a)
replace the Originating Party Product or (b) use diligent efforts to repair the
Error. Product Originating Party’s obligations set forth in the preceding
sentence will apply only if notice of the Error is received by Product
Originating Party within the Warranty Period and Product Selling Party supplies
such additional information regarding the Error as Product Originating Party may
reasonably request. If Product Originating Party does not replace the applicable
Originating Party Product and/or does not repair the Error (either by providing
a bug fix, a workaround or otherwise) within a reasonable time after notice of
the Error and associated information from Product Selling Party is received by
Product Originating Party, Product Originating Party will provide a refund of
the prepaid unused license fees paid by Product Selling Party for the applicable
Originating Party Product containing the Error, upon return of such Originating
Party Product and any copies thereof. Exhibit C; Page 8



--------------------------------------------------------------------------------



 
[rockwellagreement048.jpg]
(c) Disclaimer. EXCEPT AS EXPRESSLY STATED IN THIS OEM AGREEMENT AND THE
STRATEGIC ALLIANCE AGREEMENT, PRODUCT ORIGINATING PARTY DISCLAIMS (AND PRODUCT
SELLING PARTY WAIVES) ALL WARRANTIES, WHETHER EXPRESS OR IMPLIED, WRITTEN OR
ORAL, INCLUDING ANY WARRANTY OF MERCHANTABILITY, SATISFACTORY QUALITY, FITNESS
FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, AND/OR ANY WARRANTY THAT PRODUCT
SELLING PARTY WILL ACHIEVE ANY PARTICULAR RETURN ON INVESTMENT. PRODUCT
RESELLING PARTY IS SOLELY RESPONSIBLE FOR ANY RESULTS OBTAINED FROM USING THE
ORIGINATING PARTY PRODUCTS, INCLUDING THE ADEQUACY OF INDEPENDENT TESTING OF
RELIABILITY, SECURITY AND ACCURACY OF ANY ITEM DESIGNED USING LICENSED PRODUCTS.
PRODUCT ORIGINATING PARTY DOES NOT WARRANT THAT THE OPERATION OR OTHER USE OF
THE ORIGINATING PARTY PRODUCTS WILL BE UNINTERRUPTED OR ERROR FREE OR WILL NOT
CAUSE DAMAGE OR DISRUPTION TO ANY SUBLICENSEE’S DATA, COMPUTERS OR NETWORKS.
WITHOUT LIMITING THE FOREGOING, PRODUCT ORIGINATING PARTY WILL HAVE NO LIABILITY
ARISING FROM ANY SECURITY INCIDENT OR DATA LOSS THAT WOULD HAVE BEEN PREVENTED
IF PRODUCT SELLING PARTY HAD IMPLEMENTED A SECURITY SOLUTIONS, DEVICES OR
FEATURES (INCLUDING “PATCHES,” FIXES AND UPDATES) FOR THE ORIGINATING PARTY
PRODUCTS PROVIDED OR MADE AVAILABLE BY PRODUCT ORIGINATING PARTY TO PRODUCT
SELLING PARTY. 4.2 Performance Warranty. Product Selling Party is free to offer
separate and additional warranty terms regarding the Originating Party Products
or third party product(s) component of the Combined Offering as well as the
entire Combined Offering in Product Selling Party’s name only, but Product
Selling Party will not bind Product Originating Party to such additional terms,
and Product Selling Party will be solely responsible for, and will indemnify and
hold Product Originating Party harmless from, any claims based upon such
warranty terms made by Product Selling Party that are additional to or are
otherwise inconsistent with those made by Product Originating Party hereunder.
[Remainder of page intentionally left blank] Exhibit C; Page 9



--------------------------------------------------------------------------------



 
[rockwellagreement049.jpg]
Schedule A Support Commitments 1. GO-TO-MARKET SUPPORT 1.1. Technical and Sales
Support. Each Party and its Affiliates will cooperate with the other Party and
its Affiliates as may be reasonably requested by the other Party to assist in
the sale of the Combined Offering to a prospective Customer. 1.2. Support
Documentation. Each Party will make available to the other Party and its
Affiliates its electronic support and training materials (in all the languages
available) for itsProducts to assist the other Party and its Affiliates in
handling its Level 1 Support (as defined below) obligations. 1.3. Collateral.
Each Party will provide collateral (in all the languages available) for the
other Party and its Affiliates’ marketing and sales to present Products overview
and competitive positioning. This will be used to help sell the “why” customers
should use the Party’sProducts. Each Party will update materials to the other
Party as positioning changes and major software updates are released. 1.4. Data
Sets. Each Party hereby agrees that, for data sets that it uses to demonstrate
its product (PTC Products in the case of PTC, and the RA Products in the case of
RA) it will, if allowed under its agreement with the provider(s) of the data
set, provide such data sets to the other Party solely for purposes of the other
Party demonstrating the Combined Offering. 2. SUPPORT SERVICES DEFINITIONS 3.1
“Level 1 Support” means the resolution of Customer inquiries relating to the
Combined Offerings in real time or off-line without assistance from the other
Party except as otherwise agreed. 3.2. “Level 2 Support” means the technical
expertise the one Party provides to the other’s technical support case managers
concerning inquiries regarding the Combined Offering by phone, web-based support
interface or other agreed-upon means (“Official Means”) that is necessary to
resolve off-line a Customer inquiry, when Level 1 Support does not resolve the
customer inquiry and when the applicable technical support representative who
takes the call generating such inquiry finds it necessary to elevate the inquiry
to the applicable Party’s technical support case manager for resolution
off-line, who in turn finds it necessary to contact the applicable other Party
to obtain from such other Party the technical expertise necessary to resolve
such Customer inquiries. 3.3. “Error” is defined in the Strategic Alliance
Agreement. 3.4. Error Severity Class Criteria P0, Fatal Impact Error that
results in system hangs or crashes, or production is not possible without use of
RA Products or PTC Products, as applicable. Exhibit C; Page 10



--------------------------------------------------------------------------------



 
[rockwellagreement050.jpg]
P1, Severe Impact Error causes severe production impact, and/or workaround (if
available) is not acceptable. P2, Degraded Operations Errors disabling only
certain functions that are not severe, but cause Customer dissatisfaction and
for which an acceptable workaround exists. P3, Minimal Impact All other Errors.
3. SUPPORT SERVICES 3.1. The Party or Affilliate thereof who sells licenses for
the Combined Offering will provide Level 1 Support to its Customers for the
Combined Offerings. 3.2. RA will provide Level 2 Support to PTC and its
Affliates for its Products included in the Combined Offerings. PTC will provide
Level 2 Support to RA and its Affliates for its Products included in the
Combined Offerings. Each Party will provide Level 2 Support to the other Party
and its Affliates 24x5 days per week (i.e. weekends and holidays excluded) for
most incident severities, with provision for 24x7 elevation of P0 issues for
immediate response (e.g. call list). 3.3. RA will provide in a commercially
reasonable timely manner product support and corrective maintenance (bug fixes,
hotfix or patch release) for RA Products in coordination with the PTC team where
required. PTC will provide in a commercially reasonable timely manner product
support and corrective maintenance (bug fixes, hotfix or patch release) for the
PTC Products in coordination with the RA team where required. The specific
timelines will be as agreed by the Governance Team. 3.4. In the event that PTC
has determined that there is an issue with an RA Product as part of the Combined
Offering that is not operating as indicated in the documentation and that PTC
cannot resolve on its own, PTC shall contact RA support. In the event that RA
has determined that there is an issue with a PTC Product as part of the Combined
Offering that is not operating as indicated in the documentation and that RA
cannot resolve on its own, RA shall contact PTC support. 3.5. Once the
information has been received, the Level 2 Support Party will use reasonable
commercial efforts to provide a response to the support request from Level 1
Support Party. 3.6. Each Party will, in providing Level 2 Support hereunder,
endeavor to meet the following targets: Exhibit C; Page 11



--------------------------------------------------------------------------------



 
[rockwellagreement051.jpg]
Remedy Levels (defined below) Error 1st Level 2nd Level Final Level Class [***]
[***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***] [***]
[***] [***] The required action for each Error class at each remedy level
specified above is as follows: 1st Level: Acknowledgment of receipt of Error
report with written confirmation delivered to the Level 1 Support Party. 2nd
Level: Temporary fix - a modification or workaround which allows the Customer to
bypass the error, but may not be in a form suitable for general distribution to
all of the Level 1 Support Party’s Customers. Final Level: Official fix - a new
update which resolves the Error and is in a form suitable for general
distribution to all of Level 1 Support Party’s Customers. 3.7. The Parties
understand that RA Products or PTC Products, as applicable, issues attributable
to third party technology contained within the RA Products or PTC Products, as
applicable, may require additional time to resolve. The Level 2 Support Party
will take the appropriate steps in working with the third party vendors to
provide a solution or workaround to the issues within a time that the Parties
can agree to. 3.8. In certain select circumstances, the Level 2 Support Party
will work with Level 1 Support Party and Customer to help address critical
issues for which it is unclear if the issue is caused by an Error, if the Level
1 Support Party has been unable to determine if an Error is involved from the
information already provided by Customer. The Governance Team will establish
procedures for these types of engagements. Exhibit C; Page 12



--------------------------------------------------------------------------------



 
[rockwellagreement052.jpg]
EXHIBIT D RESELLER TERMS EXHIBIT These Mutual Reseller Terms and the attached
Schedules are collectively referred to as the “Reseller Agreement”. RECITALS
WHEREAS, the Parties are entering into that certain Strategic Alliance Agreement
(the “Strategic Alliance Agreement”) to which this Reseller Agreement is
attached as Exhibit D; WHEREAS, to facilitate the business objectives of the
Strategic Alliance Agreement, the Parties wish to enter into this Reseller
Agreement to provide each Party with certain resale rights with respect to the
other Party’s Products for distribution under the other Party’s license
conditions (as set forth herein). NOW, THEREFORE, in consideration of the
foregoing and the respective representations, warranties, covenants and
agreements set forth below, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows. RESELLER AGREEMENT 1. Definitions.
In addition to terms defined in the Strategic Alliance Agreement and on first
use in this Reseller Agreement, the terms set forth in this Section 1 will have
the meanings set forth below. 1.1 “License” means the then-current version of
Selling Party’s standard form customer license agreement. The current forms of
each Selling Party’s standard forms customer license agreements are attached as
Schedule A. 1.2 “Marks” means trade names, trademarks, service marks, and logos
associated with the Parties or their products or services. 1.3 “Online Terms”
means shrink-wrap, click-wrap, click-through, click-accept, online, or website
terms. 1.4 “Order” means any order for Licenses of Selling Party Products or
Selling Party Services placed with Selling Party by Reselling Party. 1.5 “Sales
Agent” means a member of Reselling Party’s standard distribution channels that
(a) is appointed by Reselling Party to exercise the rights granted to Reselling
Party by Selling Party pursuant to Section 3 and (b) with respect to which the
requirements of Section 4.1 have been met. 1.6 “Reselling Party” means the Party
and/or its Affiliate(s) that resells the other Party’s Selling Party Products
under this Reseller Agreement. Exhibit D; Page 1



--------------------------------------------------------------------------------



 
[rockwellagreement053.jpg]
1.7 “Selling Party” means the Party whose Selling Party Products are resold by
the other Party under this Reseller Agreement. 1.8 “Selling Party Products”
means the PTC Products or the RA Products, as the context requires. Selling
Party Products includes all Updates. 1.9 “Selling Party Services” means Support.
1.10 “Subscription” means term Licenses that include (for the same fee) Support
for such Licenses for the same period as the applicable License. 1.11 “Support”
means the provision of maintenance services and technical support by Selling
Party with respect to the Selling Party Products that are made available
pursuant to the terms and conditions of a License. 2. Overview. Subject to the
terms and conditions of this Reseller Agreement, this Reseller Agreement
authorizes Reselling Party to distribute or resell Licenses for the Selling
Party Products and the Selling Party Services to Customers directly and
indirectly through Sales Agents. 3. Appointment. 3.1 Appointment. Subject to the
terms and conditions of the Strategic Alliance Agreement and this Reseller
Agreement, Selling Party hereby appoints Reselling Party, and each Reselling
Party hereby accepts such appointment (in the case of each of PTC and RA as a
Reselling Party, on its behalf and on behalf of its Affiliates), as a
non-exclusive reseller of Licenses for the Selling Party Products and the
Selling Party Services during the Term and, in the case of RA and its Affiliates
as Reselling Party, solely in the Factory SCO and Factory SCP settings. 3.2
License; Restrictions. Subject to the terms and conditions of the Strategic
Alliance Agreement and this Reseller Agreement, Selling Party hereby grants
Reselling Party a non- exclusive, non-transferable (except as set forth herein),
royalty free license during the Term and, in the case of RA as Reselling Party,
solely in the Factory SCO and Factory SCP settings, to use the Selling Party
Products provided to demonstrate the applicable Selling Party Products to
potential Customers, to install, configure, implement, service, or support the
applicable Selling Party Products, and for purposes of promoting the licensing
of such Selling Party Products to such Customers. Reselling Party will not
market, promote, provide, or demonstrate any Selling Party Products to any third
party other than a bona fide potential Customer, including to any competitors of
Selling Party. 3.3 Sales Agents. The foregoing rights and licenses may be
exercised by Sales Agents, provided that Reselling Party will be fully
responsible and liable for the actions, errors and omissions of such Sales
Agents. Such Sales Agents will execute an agreement containing license terms
consistent with this Reseller Agreement. 3.4 Restrictions. Unless otherwise
expressly agreed in advance in writing by an authorized representative of
Selling Party, neither Reselling Party nor its Sales Agents will solicit or
accept orders for Licenses of Selling Party Products or Selling Party Services
from resellers or distributors who are not Sales Agents. Exhibit D; Page 2



--------------------------------------------------------------------------------



 
[rockwellagreement054.jpg]
4. Agreements with Sales Agents and Customers. 4.1 Agreements with Sales Agents.
In order for any agreement under which Reselling Party engages a Sales Agent to
exercise any of the rights and licenses granted under Section 3.1 or Section 3.2
(each, a “Sales Agent Agreement”) to be valid and effective, such Sales Agent
Agreement must: (a) be in writing and entered into prior to the engagement of
the applicable Sales Agent; (b) terminate upon expiration or termination of this
Reseller Agreement; (c) contain terms and conditions that are at least as
protective of the Selling Party Products and Selling Party Services as the terms
and conditions of this Reseller Agreement, including contractual terms that: (i)
grant the Sales Agent a non-transferable right to exercise the rights and/or
licenses under Section 3.1 or Section 3.2 that Reselling Party or Sales Agent
wishes to pass-through during the Term, subject to all applicable terms of this
Reseller Agreement; (ii) require strict compliance with all Applicable Laws,
including in connection with distribution of Selling Party Product(s) outside
the United States; (iii) prohibit the removal of any copyright or other
proprietary notices; (iv) prohibit causing or permitting the reverse
engineering, disassembly or decompilation of the Selling Party Product(s); (v)
prohibit title to the Selling Party Products or Selling Party Services from
passing to the Sales Agent; (vi) disclaim Selling Party’s liability to the Sales
Agent for damages, whether direct or indirect, incidental or consequential or
for loss of profits, arising in connection with the Sales Agent Agreement, (vii)
state that Selling Party disclaims any warranty of any kind directly to the
Sales Agent with respect to the Selling Party Product(s) except as expressly set
forth in this Strategic Alliance Agreement, including any warranty of
performance, title, merchantability, fitness for a particular purpose and
non-infringement; and (viii) designate Selling Party as a third party
beneficiary under the applicable agreement. In such Sales Agent Agreements, the
foregoing references to “Selling Party” may be made by referencing “[Reselling
Party’s] licensor[s]”. 4.2 Customer Licenses. Reselling Party will require each
Customer that purchases a License for a Selling Party Product to enter into a
License in a click-wrap or click-through online format, in the then-current form
of Selling Party’s License, unless Selling Party agrees to accept the applicable
Order under a preexisting License with Selling Party. To the extent any proposed
modified terms for an individual Customer’s License differ from then the
standard, current form of the License, the Selling Party will cooperate with the
Reselling Party and will reasonably approve of such modified terms. Selling
Party agrees that the Customers are not employees or agents of Reselling Party
and that Reselling Party is not responsible for any failure of the Customers to
comply with the License. Selling Party’s sole remedy for any failure of the
Customers to comply with the Customer License Agreement will be against the
Customer; provided, however, that Reselling Party will reasonably cooperate at
the Selling Party’s sole expense to enforce the terms of the applicable
agreement with the Customer. Each Party bears all responsibility and liability
for the enforceability of any Online Terms a Party seeks to be binding on the
Customers or Sales Agents, and any damages or liabilities resulting from the
lack of enforceability for such Online Terms. 5. Support and Professional
Services. 5.1 Support. Each Party and its Affiliates will provide support to
Customers for its Products in accordance with its standard support terms,
regardless of which Party or Affiliate sold the applicable License. The Parties
agree that the costs associated with providing support, whether at standard
support levels or otherwise, will be borne by the Party providing the support.
Exhibit D; Page 3



--------------------------------------------------------------------------------



 
[rockwellagreement055.jpg]
5.2 Professional Services. The Parties agree that (a) Reselling Party will bear
all costs associated with any professional services that it offers to Customers
and (b) such professional services revenue will not be shared with or owed to
the Selling Party. 6. Limited Warranty. Except as set forth otherwise in the
Strategic Alliance Agreement, Selling Party’s limited warranty for each Selling
Party Product and Selling Party Service is made solely to the applicable
Customer who has obtained the applicable Selling Party Product or Selling Party
Service and is as stated in the License. Reselling Party covenants and agrees
that it will not attempt to make or pass on to Customers any warranty or
representation on behalf of Selling Party or Selling Party’s licensors, other
than the limited warranty contained in the License. [Remainder of page
intentionally left blank.] Exhibit D; Page 4



--------------------------------------------------------------------------------



 
[rockwellagreement056.jpg]
Schedule A Customer License Agreements PTC The applicable agreements for PTC
Products (both subscription software licenses and subscriptions of SaaS and
Cloud Services) are available at
https://www.ptc.com/en/documents/legal-agreements RA Licenses for RA Products
are available at
https://www.rockwellautomation.com/global/detail.page?pagetitle=End-User-License-
Agreement&ontent_type=legal&docid=610342306d3230fdefacbae6a19a0c7a Exhibit D;
Page 5



--------------------------------------------------------------------------------



 
[rockwellagreement057.jpg]
EXHIBIT E FINANCIAL COMMITMENT EXHIBIT 1. Commitment. RA commits to pay the
following aggregate New ACV (as defined in Schedule 1 to this Exhibit E) to PTC
from licenses for PTC Products (a) sold in exercise of the license and resale
rights of RA and its Affiliates under the OEM Agreement and Reseller Agreement
and (b) purchased by RA and its Affiliates for internal use pursuant to Section
8 of this Agreement: All Amounts New ACV Commit to PTC $USD Year 1 [***] Year 2
[***] Year 3 [***] “Year 1” will commence on the Original Effective Date and end
on September 30, 2019. “Year 2” and “Year 3” are twelve-month periods ending on
September 30, 2020 and September 30, 2021, respectively. The parties agree that
they will [***]. The Parties agree that [***] provided that [***]. The Parties
agree that [***]. 2. [***] and [***]. (a) If [***], RA will pay to PTC an amount
equal to [***]. (b) Reserved. (c) Reserved. (d) Reserved. (e) [***]. 3. Kepware.
For any sales of Kepware (whether as ThingWorx Industrial Connectivity under
this Agreement or as ThingWorx Kepware or as Kepware products under the existing
RA/PTC agreement), the New ACV from such sales will only be counted towards the
New ACV Commits to the extent such New ACV, taken together in the aggregate on
an annual basis, exceeds the New ACV to PTC during the period of April 1, 2017
through March 31, 2018. 4. Adjustment due to Adverse Issue. To the extent New
ACV Commit for a particular year is not, or cannot reasonably be expected to be
met, due to a significant defect, interruption or other issue in or affecting
PTC’s business or the PTC Products that causes the PTC Products to Exhibit E;
Page 1



--------------------------------------------------------------------------------



 
[rockwellagreement058.jpg]
substantially not be able to be sold during a significant part of such year, the
Parties will discuss in good faith and implement a fair and equitable adjustment
to the provisions of this Exhibit E. For illustration purposes only, (a) such
issues would include an inability of PTC and/or its Affiliates to timely deliver
PTC Products due to a material cybersecurity or similar attack adversely
affecting the performance of PTC’s business, products or services and (b) such
issues would not include warranty or similar claims made by customers in the
ordinary course of business consistent with past practices. 5. Adjustment due to
Breach. If PTC or an Affiliate of PTC breaches its obligations under subclause
(C) of Section 5.8(a)(i), RA may provide PTC with notice of the breach. During
the 15- day period after RA’s delivery of such notice, the Parties will discuss
the breach. If the Parties do not reach written agreement concerning the breach
prior to the expiration of such 15-day period, PTC may remove, or cause the
applicable Affiliate to remove, the breaching product from the market within 45
days and, if PTC elects not to do so, RA will have the right to (a) terminate
this Agreement pursuant to Section 18.2(a), without giving effect to the cure
provisions referenced therein, or (b) require that all sales made in breach of
subclause (C) of Section 5.8(a)(i) shall be deemed made by RA for purposes of
calculating New ACV at a price of [***] of the then current product list price.
The foregoing provisions shall be in addition to any and all other remedies
available to RA. 6. Treatment of New ACV Commit Upon Termination of Agreement or
Removal of [***]. (a) [***]. (b) [***]. (c) [***]. (d) [***]. (e) [***]. Exhibit
E; Page 2



--------------------------------------------------------------------------------



 
[rockwellagreement059.jpg]
Schedule 1 to Exhibit E Definition New ACV New ACV means the annual contract
value of a New Subscription order booked during the applicable period,
calculated by dividing the total committed contract value of the New
Subscription by the term of the New Subscription in days, and then multiplying
the quotient by 365; if the committed New Subscription term is less than one
year, then the total contract value is New ACV. New ACV will also include the
New Perpetual Equalization Credit. New ACV Commitment or Commit means the
minimum amount of New ACV that Rockwell and its Affiliates must purchase from
PTC and its Affiliates during a year. Supporting Definitions Subscription is a
PTC Product made accessible over a stated term that includes (a) a software
license, software-as-a-service, or cloud services and (b) related support. New
Subscription is an order for a Subscription that is not a Renewal Subscription
or a Subscription Pricing Increase or a Perpetual License Conversion. New
Subscription includes Incremental Subscription. Renewal Subscription means an
order for a Subscription that occurs within the one-year period after expiration
of a prior Subscription for the same Customer if the value of the Subscription
is the same or lower than the prior Subscription. A term license that is
converted to a Subscription for the same value is considered a Renewal
Subscription. Renewal Subscriptions will be counted only to the extent that they
are an Incremental Subscription. Incremental Subscription means the incremental
amount of Subscription fees on a Subscription order that either increases the
annual value of a pre-existing Subscription or renews a pre-existing
Subscription in an amount that exceeds the annual value of the pre-existing
Subscription, other than an increase that is attributable solely to a
Subscription Pricing Increase. If an existing Perpetual License is converted to
a Subscription, only the portion that is incremental to the existing run rate
for Support (calculated at the highest annualized run rate in effect in the
preceding twelve months) will be considered an Incremental Subscription.
Subscription Pricing Increase means the incremental amount of Subscription fees
on a Subscription order over the previous run rate that is attributable solely
to an increase in Subscription pricing or to foreign exchange rate conversion.
Perpetual License means a software license that is not for a defined term (i.e.,
the license will continue indefinitely until terminated). Perpetual License
Conversion means a conversion of an existing Perpetual License and related
Support contract to a Subscription at the same annual Subscription value as the
existing annual Support value (calculated at the highest annualized run rate in
effect in the preceding twelve months). Support is a product that includes
maintenance and technical support for a Perpetual License over a stated term.
Exhibit E; Page 3



--------------------------------------------------------------------------------



 
[rockwellagreement060.jpg]
Support Pricing Increase means the incremental amount of Support fees on a
Support order over the previous run rate that is attributable solely to an
increase in Support pricing or to foreign exchange rate conversion. Support
Renewal means an order for Support that occurs within the one-year period after
expiration of a prior Support contract for the same Perpetual Licenses. New
Perpetual Equalization Credit means the value to be credited for a new Perpetual
License by converting each $1.00 of a new Perpetual License to its deemed
subscription equivalent ACV, which initially is [***], then applying the [***]
reseller discount, for a resulting credit to New ACV of [***]. Associated new
Support is not counted as New ACV. Exhibit E; Page 4



--------------------------------------------------------------------------------



 
[rockwellagreement061.jpg]
EXHIBIT F FEES EXHIBIT 1. PTC Products. (a) Discounts. (i) The discount rates to
be applied to sales of licenses of PTC Products (either as part of the Combined
Offering or on a standalone basis) distributed by RA and its Affiliates will be
as follows: PTC Product Discount [***] ThingWorx products [***] Vuforia products
[***] ThingWorx Industrial Connectivity [***] products Creo Illustrate (if sold
with Vuforia [***] Studio) Creo View JT Import option (if sold with [***]
Vuforia Studio) Vuforia Saas Products [***] ThingWorx SaaS Products [***] Cloud
Managed Services for ThingWorx [***] products Cloud Managed Services for the
Vuforia [***] products (ii) The discount rate to be applied to purchases of
licenses of PTC Products for its internal use at RA or its Affiliates is [***]
off PTC’s then-current [***]. (b) Maximum Term of Subscription. The maximum term
of a subscription license for a PTC Product is three (3) years. (c) Renewal
Pricing. (i) The discount rate to be applied to renewals of licenses of PTC
Products distributed by RA and its Affiliates (either as part of the Combined
Offering or on a Exhibit F; Page 1



--------------------------------------------------------------------------------



 
[rockwellagreement062.jpg]
standalone basis) shall be the same discount listed in Section 1(a)(i) of
Exhibit F for the applicable PTC Product at the time of the renewal. (ii) The
discount rate to be applied to renewals of licenses of PTC Products for RA’s
internal use is [***] off PTC’s then-current [***]. (d) [***]. 2. RA Products.
(a) Discount. The discount rate to be applied to sales of licenses of RA
Products distributed by PTC or its Affiliates (either as part of the Combined
Offering or on a standalone basis) is [***] off RA’s then-current local list
price. (b) [***]. 3. Payment Terms. (a) The payment terms for PTC Products
purchased by RA or its Affiliates for its internal use shall be in accordance
with the payment terms established between the Parties under their applicable
existing agreements. (b) The payment terms for OEM distributions under Exhibit C
and resale transactions under Exhibit D shall be net [***] from the date of
invoice. The selling Party will invoice the purchasing Party for each
transaction on or about the start date of the license and, in the event of
multi-year licenses, annually (in equal installments) in advance at the
beginning of each year of the license. Exhibit F; Page 2 4825-3378-6729.1



--------------------------------------------------------------------------------



 
[rockwellagreement063.jpg]
EXHIBIT G Restrictions Specific to [***] The following additional terms will
apply to [***]: 1. [***]. 1.1 [***]. 1.2 [***]. 1.3 [***]. (a) [***]. (b) [***].
(c) [***]. (d) [***]. 2. [***]: 2.1 [***]. (a) [***]; (b) [***]; 2.2 [***]. (a)
[***]; (b) [***]; 2.3 [***]. (a) [***]: (i) [***]. (ii) [***]: (A) [***]. (B)
[***] (C) [***] Exhibit G; Page 1



--------------------------------------------------------------------------------



 
[rockwellagreement064.jpg]
(b) [***]. Exhibit G; Page 2



--------------------------------------------------------------------------------



 
[rockwellagreement065.jpg]
EXHIBIT H RA’S SYSTEMS INTEGRATOR RIGHTS Capitalized terms not defined in this
Exhibit H will have the meaning set forth elsewhere in the Agreement. 1. General
Terms 1.1. RA and its Affiliates will be the preferred systems integrators of
all product and service offerings under this Agreement as set forth herein.
Accordingly, in addition to the license grants and rights set forth in the
Agreement, in furtherance of RA and its Affiliates’ preferred integrator status,
RA will be provided access to PTC and its Affiliates’ systems integrator
training and other programs. To the extent commercially reasonable and viable,
the Parties will represent RA and its Affiliates as PTC’s preferred systems
integrators. 1.2. For purpose of this Exhibit H only, “Services” includes all
business consulting, training and implementation services in the Territories for
the products and services set forth in this Agreement. “Services” does not,
purpose of this Exhibit H only, include product or service support services,
pre-sales services, success management, or account management (“Other
Professional Services”). 2. PTC Obligations 2.1. PTC and its Affiliates will
reasonably support RA and its Affiliates in its marketing and offering its
Services, including collaborating with RA Solutions on pilot programs/proof of
concept engagements, and including RA and its Affiliates in co-innovation
opportunities. When RA or its Affiliates engages a PTC service organization for
billable services beyond sales support as contemplated in the Agreement, PTC
reserves the right to charge RA for these services. 2.2. PTC and its Affiliates
will provide RA and its Affiliates with information of other, active partners
that could assist in the provisioning of Services. 3. RA Obligations RA and its
Affiliates will use commercially reasonable efforts to: (i) provide the Services
in a professional and competent manner; (ii) offer competitive rates to
customers (as reasonably and solely determined by RA and its Affiliates); (iii)
engage service partners and contractors as necessary to complete the Services;
(iv) collaborate on pre-sales engagements; and, (v) provide Product Feedback
(subject to the terms set forth in Section 17 (Confidential Information;
Feedback). Exhibit H; Page 1



--------------------------------------------------------------------------------



 
[rockwellagreement066.jpg]
EXHIBIT I RA INFORMATION SHARING FRAMEWORK Information for the Opportunity
Registration Form  [***].  [***]: (1) [***] (2) [***] (3) [***] (4) [***] (5)
[***] (6) [***] (7) [***] (8) [***] (9) [***] (10) [***]  PTC agrees to use
commercially reasonable efforts and cooperate with RA to implement processes and
procedures that ensure that PTC complies with its confidentiality obligations
and the applicable law with the information that RA provides. Information for
Co-Sell Alliance Accounts  In those instances where the parties are conducting
joint sales at Co-Sell Alliance Accounts, the parties agree that [***]. 
Provided that the sale is made on RA paper, [***].  Provided that the sale is
made on PTC paper, [***].  PTC agrees to use commercially reasonable efforts
and cooperate with RA to implement processes and procedures that ensure that PTC
complies with its confidentiality obligations and the applicable law with the
information that RA provides.  Each party's sales persons will not share
commercially sensitive information [***]. Exhibit I; Page 1 4825-3378-6729.1



--------------------------------------------------------------------------------



 
[rockwellagreement067.jpg]
 RA's and PTC's joint sales teams, respectively, will never coordinate with the
other party's other channels. Information for Accounts in Exclusive Territory 
[***]: o [***] o [***] o [***]  RA may determine at its sole discretion what
information it provides PTC about [***]. RA does not need to provide [***] and
other information that it may deem confidential, such as [***].  Customer
pricing must be determined by RA at its own discretion .  PTC agrees to use
commercially reasonable efforts and cooperate with RA to implement processes and
procedures that ensure that PTC complies with its confidentiality obligations
and the applicable law with the information that RA provides.  RA sales persons
will not share commercially sensitive information regarding [***] with the PTC
sales people solely representing PTC' s direct sales or other channels.  The
team that PTC has created, and is dedicated to support RA in the Exclusive
Territory, will never coordinate with PTC's direct sales or other channels.
Exhibit I; Page 2



--------------------------------------------------------------------------------



 